Exhibit 10.1

EXECUTION VERSION

 

 

 

BACKSTOP AND PRIVATE PLACEMENT AGREEMENT

AMONG

PARTY CITY HOLDCO INC.,

PARTY CITY HOLDINGS INC.,

PARTY CITY CORPORATION,

EACH OF THE OTHER

CREDIT PARTIES LISTED ON SCHEDULE 1 HERETO, AND

THE COMMITMENT PARTIES PARTY HERETO

Dated as of June 26, 2020

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I DEFINITIONS

     2  

Section 1.1

    

Definitions

     2  

Section 1.2

    

Construction

     14  

ARTICLE II BACKSTOP AND PRIVATE PLACEMENT COMMITMENTS

     15  

Section 2.1

    

The Rights Offering and Private Placement

     15  

Section 2.2

    

The Subscription Commitment, Backstop Commitment and Private Placement
Commitment

     15  

Section 2.3

    

Commitment Party Default

     16  

Section 2.4

    

Funding

     18  

Section 2.5

    

Closing

     19  

Section 2.6

    

No Transfer of Backstop Commitments

     19  

Section 2.7

    

No Transfer of Private Placement Commitment

     20  

Section 2.8

    

Designation Rights

     20  

Section 2.9

    

Notification of Aggregate Principal Amount of Exercised Subscription Rights

     20  

Section 2.10

    

Rights Offering

     21  

Section 2.11

    

Private Placement

     21  

ARTICLE III BACKSTOP AND PRIVATE PLACEMENT COMMITMENT PREMIUM

     21  

Section 3.1

    

The Commitment Premium Payable by the Credit Parties

     21  

Section 3.2

    

Payment of the Commitment Premium

     21  

Section 3.3

    

Tax Treatment

     22  

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

     22  

Section 4.1

    

Organization and Qualification

     22  

Section 4.2

    

Corporate Power and Authority

     22  

Section 4.3

    

Execution and Delivery; Enforceability

     22  

Section 4.4

    

Reserve Regulations

     23  

Section 4.5

    

No Conflict

     23  

Section 4.6

    

Arm’s-Length Dealing.

     23  

Section 4.7

    

No Violation; Compliance with Laws

     24  

Section 4.8

    

Legal Proceedings

     24  

Section 4.9

    

Tax Matters

     24  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

Section 4.10

    

Material Contracts

     24  

Section 4.11

    

No Stabilization

     24  

Section 4.12

    

Financial Data

     24  

Section 4.13

    

Compliance with Money Laundering Laws

     25  

Section 4.14

    

Compliance with Sanctions Laws

     25  

Section 4.15

    

Investment Company Act

     26  

Section 4.16

    

Security Documents; Intercreditor Agreement

     26  

Section 4.17

    

No Registration Rights

     26  

Section 4.18

    

Labor Relations

     26  

Section 4.19

    

Intellectual Property

     27  

Section 4.20

    

Title to Real and Personal Property and Assets; Quality of Assets and Properties

     27  

Section 4.21

    

Employee Benefit Plans

     27  

Section 4.22

    

Insurance

     28  

Section 4.23

    

No Broker’s Fees

     28  

Section 4.24

    

Solvency of Issuer

     28   ARTICLE V REPRESENTATIONS AND WARRANTIES OF HOLDCO      29  

Section 5.1

    

Authorized and Issued Capital Stock

     29  

Section 5.2

    

No Material Adverse Effect

     29  

Section 5.3

    

Compliance with FTC Requirements

     30  

Section 5.4

    

SEC Documents.

     30  

Section 5.5

    

No Undisclosed Relationships; No Undisclosed Material Liabilities

     30  

Section 5.6

    

Licenses and Permits

     31  

Section 5.7

    

Internal Control Over Financial Reporting

     31  

Section 5.8

    

Disclosure Controls and Procedures

     31  

Section 5.9

    

Sarbanes-Oxley Act Compliance

     31  

Section 5.10

    

Financial Statements; Independent Auditors

     31   ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES   
  32  

Section 6.1

    

Incorporation

     32  

Section 6.2

    

Corporate Power and Authority

     32  

Section 6.3

    

Execution and Delivery

     32  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

Section 6.4

    

No Registration

     32  

Section 6.5

    

Purchasing Intent

     33  

Section 6.6

    

Sophistication; Evaluation

     33  

Section 6.7

    

Senior Notes

     34  

Section 6.8

    

No Conflict

     34  

Section 6.9

    

Consents and Approvals

     34  

Section 6.10

    

No Broker’s Fees

     34  

Section 6.11

    

Legal Proceedings

     34  

Section 6.12

    

Sufficiency of Funds

     35   ARTICLE VII ADDITIONAL COVENANTS      35  

Section 7.1

    

Commercially Reasonable Efforts

     35  

Section 7.2

    

[Reserved].

     35  

Section 7.3

    

No Integration; No General Solicitation

     35  

Section 7.4

    

Listing

     36  

Section 7.5

    

Amendments to the Senior Credit Facilities

     36  

Section 7.6

    

Unrestricted Subsidiary Designation Under the Senior Credit Facilities

     36  

Section 7.7

    

Incurrence of Additional Debt Obligations

     36  

Section 7.8

    

Alternative Transactions

     36  

Section 7.9

    

DTC Eligibility

     36  

Section 7.10

    

Use of Proceeds

     36  

Section 7.11

    

Notes Legend

     37   ARTICLE VIII CONDITIONS TO THE OBLIGATIONS OF THE PARTIES      37  

Section 8.1

    

Conditions to the Obligations of the Commitment Parties

     37  

Section 8.2

    

Waiver or Amendment of Conditions to the Obligations of the Commitment Parties

     40  

Section 8.3

    

Conditions to the Obligations of the Credit Parties

     40   ARTICLE IX INDEMNIFICATION AND CONTRIBUTION      41  

Section 9.1

    

Indemnification Obligations

     41  

Section 9.2

    

Indemnification Procedure

     42  

Section 9.3

    

Settlement of Indemnified Claims

     43  

Section 9.4

    

Contribution

     43  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

Section 9.5

    

Treatment of Indemnification Payments

     43  

Section 9.6

    

Survival of Representations, Warranties, Covenants, Indemnities and Agreements

     44   ARTICLE X TERMINATION      44  

Section 10.1

    

Consensual Termination

     44  

Section 10.2

    

Automatic Termination; General

     44  

Section 10.3

    

Termination by the Credit Parties

     45  

Section 10.4

    

Termination by the Requisite Commitment Parties

     46  

Section 10.5

    

Termination by Commitment Parties

     47  

Section 10.6

    

Effect of Termination

     48   ARTICLE XI GENERAL PROVISIONS      49  

Section 11.1

    

Notices

     49  

Section 11.2

    

Assignment; Third-Party Beneficiaries

     50  

Section 11.3

    

Prior Negotiations; Entire Agreement

     51  

Section 11.4

    

Governing Law; Venue

     51  

Section 11.5

    

Waiver of Jury Trial

     51  

Section 11.6

    

Counterparts

     52  

Section 11.7

    

Waivers and Amendments; Rights Cumulative; Consent

     52  

Section 11.8

    

Headings

     52  

Section 11.9

    

Specific Performance

     52  

Section 11.10

    

Damages

     53  

Section 11.11

    

No Reliance

     53  

Section 11.12

    

Publicity

     53  

Section 11.13

    

No Recourse

     53  

Section 11.14

    

Fiduciary Duties

     54  

Section 11.15

    

Severability

     54  

SCHEDULES

 

Schedule 1    Guarantors Schedule 2    Backstop Commitments Schedule 3   
Private Placement Commitments Schedule 4    Senior Notes Claims Schedule 5   
Notice Addresses for Commitment Parties Schedule 6    Consents

 

 

iv



--------------------------------------------------------------------------------

BACKSTOP AND PRIVATE PLACEMENT AGREEMENT

THIS BACKSTOP AND PRIVATE PLACEMENT AGREEMENT (as may be amended, restated,
supplemented, or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”), dated as of June 26, 2020, is made by and
among:

 

  (i)

Party City Holdco Inc., a Delaware corporation (“HoldCo”), Party City
Corporation, a Delaware corporation (“PC Corp.”), Party City Holdings Inc., a
Delaware corporation (“Holdings”), Anagram International Holdings, Inc., as
guarantor of the New Money First Lien Issuer Notes (as defined below) and each
of the guarantors of the Senior Notes (as defined below) and the Senior Credit
Facilities (as defined below), each as of the date hereof and as set forth in
Schedule 1 hereto (each such party a “Credit Party” and, collectively, together
with HoldCo, PC Corp., Holdings, and the Issuer (as defined below), the “Credit
Parties” or the “Company”);

 

  (ii)

each of the Backstop Parties (as defined below); and

 

  (iii)

certain funds and accounts managed, advised or sub-advised by Barings LLC and
the Hudson Private Placement Parties (as defined below) (each, a “Private
Placement Party” and, collectively, the “Private Placement Parties”).

Each Credit Party, each Backstop Party and each Private Placement Party is
referred to herein, individually, as a “Party” and, collectively, as the
“Parties.”

RECITALS

WHEREAS, the Company and the applicable Senior Notes Indenture Trustees (as
defined below) are parties to the applicable Senior Notes Indentures (as defined
below), under which (i) the 2023 Notes (as defined below) were issued in the
original aggregate principal amount of $350,000,000 and (ii) the 2026 Notes (as
defined below) were issued in the original aggregate principal amount of
$500,000,000. The current principal amount outstanding of the 2023 Notes is
$350,000,000 and the current principal amount outstanding of the 2026 Notes is
$500,000,000, such that the current principal amount outstanding of the Senior
Notes is $850,000,000;

WHEREAS, prior to the date hereof, the Parties have negotiated the terms of the
Transaction (as defined below) in good faith and at arm’s length, as set forth
and as specified in (i) the Transaction Support Agreement (the “Transaction
Support Agreement”), dated as of May 28, 2020, entered into by and among the
Credit Parties and certain Consenting Noteholders (as defined below) party
thereto, (ii) the terms and conditions summarized in the transaction term sheet
attached to the Transaction Support Agreement (the “Transaction Term Sheet”) and
(iii) the offering memorandum, dated as of June 26, 2020 (the “Offering
Memorandum”), used in connection with the Exchange Offer and Consent
Solicitation, the Rights Offering and the Private Placement for the New Money
First Lien Issuer Notes, the First Lien Party City Exchange Notes, the Second
Lien Issuer Exchange Notes and the Shares (each as defined below);



--------------------------------------------------------------------------------

WHEREAS, the Transaction will be effectuated through: (i) an exchange offer (the
“Exchange Offer”) conducted by the Credit Parties for any and all of the Senior
Notes for certain consideration described in the Transaction Term Sheet and a
related consent solicitation (the “Consent Solicitation”) to remove
substantially all of the covenants in the Senior Notes Indentures (together, the
“Exchange Offer and Consent Solicitation”), (ii) the issuance of certain New
Money First Lien Issuer Notes by each of Anagram Holdings, LLC, a direct,
wholly-owned subsidiary of Holdings to be formed as a Delaware limited liability
company (the “Anagram Issuer”), and Anagram International Inc. (the “Anagram
Co-Issuer”), a Minnesota corporation and wholly-owned subsidiary of the Anagram
Issuer (collectively with the Anagram Issuer, the “Issuer”), to each of the
Backstop Parties pursuant to the Rights Offering and the Backstop Commitment (as
defined below), each on the terms described herein and in the Transaction Term
Sheet and (iii) the issuance of Private Placement Notes (as defined below) by
the Issuer to the Private Placement Parties pursuant to the Private Placement
(as defined below) (such transactions collectively referred to herein as the
“Transaction”);

WHEREAS, in connection with the Transaction and pursuant to this Agreement, and
in accordance with the Offering Memorandum, the Credit Parties will conduct a
rights offering for the Rights Offering Notes (as defined below);

WHEREAS, subject to the terms and conditions contained in this Agreement, each
Backstop Party has agreed to purchase (on a several and not joint basis) its
Backstop Commitment Percentage of the Unsubscribed New Money First Lien Issuer
Notes, if any; and

WHEREAS, pursuant to and subject to the terms and conditions contained in this
Agreement, the Issuers will sell the Private Placement Notes to the Private
Placement Parties;

NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, the receipt and
sufficiency of which are hereby acknowledged, each of the Parties hereby agrees
as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Except as otherwise expressly provided in this
Agreement, whenever used in this Agreement (including any Schedules attached
hereto), the following terms shall have the respective meanings specified
therefor below:

“2023 Notes” means the $350,000,000 in aggregate principal amount of 6.125%
Senior Notes due 2023, issued by Holdings pursuant to the 2023 Notes Indenture.

“2023 Notes Claims” means any Claims arising under or related to the 2023 Notes
Indenture.

“2023 Notes Indenture” means that certain indenture, dated August 19, 2015 (as
amended, modified, or otherwise supplemented from time to time), by and among
Holdings, each of the guarantors named therein and the 2023 Notes Indenture
Trustee.

 

2



--------------------------------------------------------------------------------

“2023 Notes Indenture Trustee” means Wilmington Trust, National Association, in
its capacity as trustee under the 2023 Notes Indenture.

“2026 Notes” means the $500,000,000 in aggregate principal amount of 6.625%
Senior Notes due 2026, issued by Holdings pursuant to the 2026 Notes Indenture.

“2026 Notes Claims” means any Claims arising under or related to the 2026 Notes
Indenture.

“2026 Notes Indenture” means that certain indenture, dated August 2, 2018 (as
amended, modified, or otherwise supplemented from time to time), by and among
Holdings, each of the guarantors named therein and the 2026 Notes Indenture
Trustee.

“2026 Notes Indenture Trustee” means Wilmington Trust, National Association, in
its capacity as trustee under the 2026 Notes Indenture.

“ABL Agent” means J.P. Morgan Chase Bank, N.A., in its capacity as
administrative agent under the ABL Credit Agreement.

“ABL Credit Agreement” means that certain asset-based revolving loan facility
credit agreement, dated as of August 19, 2015 (as amended, restated,
supplemented, or otherwise modified from time to time), among Holdings, PC
Corp., and certain subsidiaries of Holdings as borrowers and guarantors from
time to time party thereto, the ABL Agent and the banks and financial
institutions from time to time party thereto as lenders.

“ABL Facility” means the asset-based revolving credit facility made available
pursuant to the ABL Credit Agreement.

“Accounts” has the meaning set forth in Section 2.4(b) hereof.

“Advisors” means (x) (i) Milbank LLP and (ii) Houlihan Lokey Capital, Inc., in
their capacities as legal, financial and strategic advisors, as applicable, to
the Backstop Parties; (y) Freshfields Bruckhaus Deringer US LLP, in its capacity
as legal advisor to the Barings Private Placement Parties and (z) Schulte Roth &
Zabel LLP, in its capacity as legal advisor to the Hudson Private Placement
Parties.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made (including any Related Funds of such
Person); provided, that for purposes of this Agreement, no Commitment Party
shall be deemed an Affiliate of the Credit Parties or any of their Subsidiaries.
For purposes of this definition, the term “control” (including the correlative
meanings of the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by Contract or
otherwise.

“Agreement” has the meaning set forth in the Preamble.

 

3



--------------------------------------------------------------------------------

“Alternative Transaction” means any dissolution, winding up, liquidation,
reorganization, assignment for the benefit of creditors, merger, transaction,
consolidation, business combination, joint venture, partnership, sale of assets,
financing (debt or equity), or restructuring of any of the Credit Parties, other
than the Transaction.

“Anagram Co-Issuer” has the meaning set forth in the Recitals.

“Anagram Issuer” has the meaning set forth in the Recitals.

“Available New Money First Lien Issuer Notes” means the Unsubscribed New Money
First Lien Issuer Notes that any Backstop Party fails to purchase as a result of
a Backstop Party Default by such Backstop Party.

“Backstop Amount” has the meaning set forth in Section 2.4(a)(iv) hereof.

“Backstop Commitment” has the meaning set forth in Section 2.2(b) hereof.

“Backstop Commitment Percentage” means, with respect to any Backstop Party, such
Backstop Party’s percentage of the Backstop Commitment as set forth adjacent to
such Backstop Party’s name under the column titled “Backstop Commitment
Percentage” on Schedule 2 (as it may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement). Any reference to
“Backstop Commitment Percentage” in this Agreement means the Backstop Commitment
Percentage in effect at the time of the relevant determination.

“Backstop Commitment Premium” has the meaning set forth in Section 3.1 hereof.

“Backstop Party” means each holder of a Backstop Commitment that is party to
this Agreement.

“Backstop Party Default” means, with respect to any Backstop Party, (x) such
Backstop Party fails to (i) fully exercise all of its Subscription Rights
pursuant to and in accordance with the Rights Offering in accordance with
Section 2.2(a) hereof or (ii) deliver and pay the aggregate Purchase Price
payable by it for its Backstop Commitment Percentage of any Unsubscribed New
Money First Lien Issuer Notes by the Closing Date in accordance with Section 2.4
hereof or (y) such Backstop Party denies or disaffirms its obligations in
writing (electronic or otherwise) pursuant to Section 2.2(a) or Section 2.4
hereof.

“Backstop Party Replacement” has the meaning set forth in Section 2.3(a) hereof.

“Backstop Party Replacement Period” has the meaning set forth in Section 2.3(a)
hereof.

“Backstop Party Withdrawal Replacement” has the meaning set forth in
Section 9.5(b) hereof.

 

4



--------------------------------------------------------------------------------

“Backstop Party Withdrawal Replacement Period” has the meaning set forth in
Section 9.5(b) hereof.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532 (as amended from time to time).

“Barings Private Placement Parties” means certain funds and accounts managed,
advised or sub-advised by Barings LLC and any of its Affiliates that are Private
Placement Parties.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banks in New York City, New York are not open for business.

“Claim” means (a) a right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured, or (b) a right to
an equitable remedy for breach of performance if such breach gives rise to a
right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured,
or unsecured, each as set forth in section 101(5) of the Bankruptcy Code.

“Closing” has the meaning set forth in Section 2.5(a) hereof.

“Closing Date” has the meaning set forth in Section 2.5(a) hereof.

“Code” means the Internal Revenue Code of 1986.

“Collateral” has the meaning set forth in the Security Agreement.

“Collateral Trustee” means Ankura Trust Company, LLC, as Collateral Trustee
under the New Money First Lien Issuer Notes Indenture.

“Commitment Party” means (a) each Backstop Party and (b) each Private Placement
Party, in each case subject to the replacement of such parties in the event of a
Backstop Party Default or Private Placement Party Default, as applicable.

“Commitment Premium” has the meaning set forth in Section 3.1 hereof.

“Commitment Premium Amount” means, with respect to (a) each Backstop Party, the
principal amount of New Money First Lien Issuer Notes and First Lien Party City
Exchange Notes, in each case set forth opposite such Backstop Party’s name on
Schedule 2, and (b) each Private Placement Party, the principal amount of New
Money First Lien Issuer Notes, in each case set forth opposite such Private
Placement Party’s name on Schedule 3.

“Commitments” means, collectively, the Backstop Commitment and the Private
Placement Commitment.

“Company” has the meaning set forth in the Preamble.

“Company Plan” has the meaning set forth in Section 4.21 hereof.

 

5



--------------------------------------------------------------------------------

“Consent Solicitation” has the meaning set forth in the Recitals.

“Consenting Noteholders” has the meaning set forth in the Transaction Support
Agreement.

“Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease, franchise agreement, letter of intent, memorandum of
understanding or other obligation, and any amendments thereto, whether written
or oral.

“Credit Agreements” means, collectively, the ABL Credit Agreement and the Term
Loan Credit Agreement.

“Defaulting Backstop Party” means the applicable defaulting Backstop Party in
respect of a Backstop Party Default that is continuing.

“Defaulting Private Placement Party” means the applicable Private Placement
Party or, if any, the applicable defaulting Replacement Private Placement Party,
in respect of a Private Placement Party Default that is continuing.

“Definitive Documents” has the meaning set forth in the Transaction Support
Agreement.

“DTC” means The Depository Trust Company.

“Early Participation Time” has the meaning set forth in the Offering Memorandum.

“Eligible Holder” has the meaning set forth in the Offering Memorandum.

“Equity Interests” means all shares of capital stock, common or preferred equity
or other equity interests, and any options, warrants, convertible securities or
other rights, agreements, arrangements or commitments of any character relating
to the same.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Event” means any event, development, occurrence, circumstance, effect,
condition, result, state of facts or change.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Offer” has the meaning set forth in the Recitals.

“Exchange Offer and Consent Solicitation” has the meaning set forth in the
Recitals.

“FCPA” has the meaning set forth in Section 4.14 hereof.

“Financial Statements” has the meaning set forth in Section 5.10 hereof.

 

6



--------------------------------------------------------------------------------

“First Lien Party City Exchange Notes” has the meaning set forth in the
Transaction Term Sheet.

“FTC” has the meaning set forth in Section 5.3 hereof.

“Funding Amount” has the meaning set forth in Section 2.4(a)(iv) hereof.

“Funding Commitment” has the meaning set forth in Section 2.2(b) hereof.

“Funding Notice” has the meaning set forth in Section 2.4(a) hereof.

“GAAP” has the meaning set forth in Section 5.5 hereof.

“Guarantors” means each of the guarantors of the New Money First Lien Issuer
Notes.

“Governmental Entity” means any U.S. or non-U.S. international, regional,
federal, state, municipal or local governmental, judicial, administrative,
legislative or regulatory authority, entity, instrumentality, agency,
department, commission, court or tribunal of competent jurisdiction (including
any branch, department or official thereof).

“Governmental Licenses” has the meaning set forth in Section 5.6 hereof.

“HoldCo” has the meaning set forth in the Preamble.

“Holdings” has the meaning set forth in the Preamble.

“Hudson Private Placement Parties” means Hudson Post Credit Opportunities
Aggregator (2019-2), LLC and Hudson Post Credit Opportunities Aggregator II, LLC
and any of their respective Affiliates that are Private Placement Parties.

“Indemnified Claim” has the meaning set forth in Section 9.2 hereof.

“Indemnified Person” has the meaning set forth in Section 9.1 hereof.

“Indemnifying Party” has the meaning set forth in Section 9.1 hereof.

“Initial Backstop Parties” has the meaning set forth in the Transaction Support
Agreement.

“Intellectual Property” has the meaning set forth in Section 4.19 hereof.

“Intercreditor Agreement” means an intercreditor agreement, in form and
substance satisfactory to the parties hereto, by and among the Collateral
Trustee and Ankura Trust Company, LLC, as collateral trustee under the Second
Lien Issuer Exchange Notes, and acknowledged by the Issuers and Guarantors.

“Intra-Company Agreements” has the meaning set forth in the Transaction Support
Agreement.

 

7



--------------------------------------------------------------------------------

“Issuer” has the meaning set forth in the Preamble.

“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.

“Legend” has the meaning set forth in Section 7.11 hereof.

“Lien” has the meaning set forth in the Existing Indentures.

“Losses” has the meaning set forth in Section 9.1 hereof.

“Material Adverse Effect” has the meaning set forth in Section 5.2 hereof.

“Money Laundering Laws” has the meaning set forth in Section 4.13 hereof.

“New Money First Lien Issuer Notes” has the meaning set forth in the Transaction
Support Agreement.

“New Money First Lien Issuer Notes Indenture” means the indenture governing the
New Money First Lien Issuer Notes, among the Issuer, the Guarantors, the Trustee
and the Collateral Trustee.

“NYSE” has the meaning set forth in Section 7.4 hereof.

“OFAC” has the meaning set forth in Section 4.14 hereof.

“Offering Memorandum” means the offering memorandum (including any amendment or
supplement thereto consented to by the Requisite Commitment Parties) relating to
the Exchange Offer and Consent Solicitation, the Rights Offering and the Private
Placement, which shall be in form and substance reasonably satisfactory to the
Requisite Commitment Parties.

“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator of applicable jurisdiction.

“Outside Date” has the meaning set forth in Section 10.2(d) hereof.

“Party” has the meaning set forth in the Preamble.

“PC Corp.” has the meaning set forth in the Preamble.

“Permitted Liens” has the meaning set forth in the New Money First Lien Issuer
Notes Indenture.

“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Entity or other entity or organization.

 

8



--------------------------------------------------------------------------------

“Private Placement” means the sale by the Issuers of the Private Placement Notes
to the Private Placement Parties, such Private Placement Parties’ respective
designees or, in the event of a Private Placement Party Default, the Replacement
Private Placement Parties, in each case solely to the extent permitted by the
terms herein, in a transaction exempt from registration under the Securities Act
pursuant to Section 4(a)(2) of the Securities Act or another available exemption
from registration under the Securities Act.

“Private Placement Account” has the meaning set forth in Section 2.4(b) hereof.

“Private Placement Commitment” has the meaning set forth in Section 2.2(c)
hereof, subject to the terms hereof and of the Transaction Support Agreement.

“Private Placement Commitment Percentage” means, with respect to any Private
Placement Party, such Private Placement Party’s percentage of the Private
Placement Commitment as set forth adjacent to such Private Placement Party’s
name under the column titled “Private Placement Commitment Percentage” on
Schedule 3 (as it may be amended, supplemented or otherwise modified from time
to time in accordance with this Agreement). Any reference to “Private Placement
Commitment Percentage” in this Agreement means the Private Placement Commitment
Percentage in effect at the time of the relevant determination.

“Private Placement Commitment Premium” has the meaning set forth in Section 3.1
hereof.

“Private Placement Notes” means the New Money First Lien Issuer Notes sold to
the Private Placement Parties pursuant to the Private Placement and the terms of
this Agreement.

“Private Placement Party” has the meaning set forth in the Preamble or, solely
in the event of a continuing Private Placement Party Default, the Replacement
Private Placement Parties, if any.

“Private Placement Party Default” means, with respect to any Private Placement
Party, such Private Placement Party (a) fails to (i) duly purchase all of its
Private Placement Notes which such Private Placement Party is committed to
purchase in accordance with Section 2.2(c) hereof, or (ii) deliver and pay the
aggregate Purchase Price payable by it for such Private Placement Notes which
such Private Placement Party is committed to purchase by the Closing Date in
accordance with Section 2.4 hereof or (b) denies or disaffirms its obligations
in writing (electronic or otherwise) pursuant to Section 2.2(c) or Section 2.4
hereof.

“Private Placement Party Replacement” has the meaning set forth in
Section 2.3(b) hereof.

“Private Placement Party Replacement Period” has the meaning set forth in
Section 2.3(b) hereof.

“Private Placement Purchase Amount” means $58.5 million, representing the
purchase price for the Private Placement Notes.

“Purchase Price” means (i) in respect of the Rights Offering Notes, $1,000 per
$1,000 principal amount of Rights Offering Notes, and (ii) in respect of the
Private Placement Notes, $1,000 per $1,000 principal amount of Private Placement
Notes.

 

9



--------------------------------------------------------------------------------

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee simple or leased by the Credit Parties or any of their
Subsidiaries, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures
incidental to the ownership or lease thereof.

“Registration Rights Agreement” means the registration rights agreement relating
to the registration of the Shares (as defined in the Transaction Term Sheet) to
be entered into as of the Closing Date, which agreement shall be in form and
substance consistent with the terms set forth in the Transaction Term Sheet and
otherwise in form and substance reasonably satisfactory to the Required
Consenting Noteholders.

“Related Fund” means (i) any investment funds or other entities who are advised
by the same investment advisor and (ii) any investment advisor with respect to
an investment fund or entity it advises.

“Related Party” means, with respect to any Person, (i) any former, current or
future director, officer, agent, Representative, Affiliate, employee, general or
limited partner, member, manager or stockholder of such Person and (ii) any
former, current or future director, officer, agent, Representative, Affiliate,
employee, general or limited partner, member, manager or stockholder of any of
the foregoing, in each case solely in their respective capacity as such.

“Related Purchaser” means, with respect to any Commitment Party, a creditworthy
Affiliate or Related Fund of such Commitment Party, as applicable.

“Replacement Backstop Parties” has the meaning set forth in Section 2.3(a)
hereof.

“Replacement Private Placement Parties” has the meaning set forth in
Section 2.3(b) hereof.

“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers,
attorneys, accountants, advisors and other representatives.

“Required Consenting Noteholders” has the meaning set forth in the Transaction
Support Agreement.

“Requisite Backstop Parties” means the Backstop Parties holding at least a
majority of the aggregate Backstop Commitments, as of the date on which the
consent or approval is solicited; provided, however, that the votes and
commitments of any Defaulting Backstop Party shall be excluded from the
calculation of Backstop Commitment Percentages for purposes of this definition.

“Requisite Barings Private Placement Parties” means the Barings Private
Placement Parties holding at least a majority of the aggregate Private Placement
Commitments held by all Barings Private Placement Parties, as of the date on
which the consent or approval is solicited; provided, however, that the votes
and commitments of any Defaulting Private Placement Party shall be excluded from
the calculation of Private Placement Commitment Percentages for purposes of this
definition.

 

10



--------------------------------------------------------------------------------

“Requisite Commitment Parties” shall mean, collectively, the Requisite Backstop
Parties and the Requisite Private Placement Parties.

“Requisite Hudson Private Placement Parties” means the Hudson Private Placement
Parties holding at least a majority of the aggregate Private Placement
Commitments held by all Private Placement Parties, as of the date on which the
consent or approval is solicited; provided, however, that the votes and
commitments of any Defaulting Private Placement Party shall be excluded from the
calculation of Private Placement Commitment Percentages for purposes of this
definition.

“Requisite Private Placement Parties” means, collectively, the Requisite Barings
Private Placement Parties and the Requisite Hudson Private Placement Parties;
provided, however, that the votes and commitments of any Defaulting Private
Placement Party shall be excluded from the calculation of Private Placement
Commitment Percentages for purposes of this definition .

“Rights Offering” means the rights offering for New Money First Lien Issuer
Notes pursuant to the Offering Memorandum.

“Rights Offering Amount” means an amount equal to $41.5 million.

“Rights Offering Notes” means the New Money First Lien Issuer Notes (including
all Unsubscribed New Money First Lien Issuer Notes purchased by the Backstop
Parties pursuant to this Agreement) issued pursuant to the Rights Offering and
in accordance with the Offering Memorandum.

“Rights Offering Participants” means those Persons who duly subscribe for Rights
Offering Notes (including funding the applicable Purchase Price thereof) in
accordance with the Offering Memorandum.

“Rights Offering Subscription Agent” means Epiq Corporate Restructuring, LLC, or
another subscription agent appointed by the Credit Parties and reasonably
satisfactory to the Requisite Backstop Parties.

“Sanctions” means any economic or financial sanctions imposed, administered or
enforced by the United States (including the U.S. Department of State and the
Office of Foreign Assets Control of the U.S. Department of the Treasury), the
European Union or any of its member states, the United Nations Security Council
or the United Kingdom (including the Office of Financial Sanctions
Implementation of Her Majesty’s Treasury).

“Sarbanes-Oxley Act” has the meaning set forth in Section 5.9 hereof.

“SEC” means the U.S. Securities and Exchange Commission.

“SEC Documents” has the meaning set forth in Section 5.4 hereof.

 

11



--------------------------------------------------------------------------------

“Second Lien Issuer Exchange Notes” has the meaning set forth in the Transaction
Term Sheet.

“Section 4(a)(2)” means Section 4(a)(2) of the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Documents” means that certain first lien pledge and security agreement
(the “Security Agreement”), together with any agreements (including any
intellectual property security agreements) or instruments granting a Lien on the
Collateral in favor of the Collateral Trustee for the benefit of itself, the
Trustee and the holders of the New Money First Lien Issuer Notes.

“Senior Credit Facilities” means, collectively, the ABL Facility and the Term
Loan Facility.

“Senior Notes” means, collectively, the 2023 Notes and the 2026 Notes.

“Senior Notes Claims” means, collectively, the 2023 Notes Claims and the 2026
Notes Claims.

“Senior Notes Indentures” means, collectively, the 2023 Notes Indenture and the
2026 Notes Indenture.

“Senior Notes Indenture Trustees” means, collectively, the 2023 Notes Indenture
Trustee and the 2026 Notes Indenture Trustee.

“Settlement Date” has the meaning set forth in the Offering Memorandum.

“Shares” has the meaning set forth in the Transaction Term Sheet.

“Significant Terms” means, collectively, (i) the definitions of “Private
Placement Commitment Percentage,” “Private Placement Purchase Amount,” “Purchase
Price,” “Requisite Barings Private Placement Parties,” “Requisite Backstop
Parties,” “Requisite Hudson Private Placement Parties,” “Requisite Commitment
Parties,” “Requisite Private Placement Parties” and “Significant Terms” and
(ii) the terms of Section 2.1, Section 2.2, Section 2.3, Section 2.4,
Section 2.5, Section 2.6, Section 2.7, Section 2.8, Article III, Article VI,
Section 8.2, Article IX, Section 10.5, Section 11.2 and Section 11.7 hereof
(and, in each case, any defined terms as used in any such Sections referenced in
this definition).

“Subscription Account” has the meaning set forth in Section 2.4(a)(v) hereof.

“Subscription Amount” has the meaning set forth in Section 2.4(a)(ii) hereof.

“Subscription Commitment” has the meaning set forth in Section 2.2(a) hereof.

 

12



--------------------------------------------------------------------------------

“Subscription Rights” means those certain rights to purchase the Rights Offering
Notes at the Purchase Price, which the Credit Parties will issue to the holders
of Senior Notes Claims pursuant to the Rights Offering.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary or Affiliate), (a) owns, directly
or indirectly, more than fifty percent (50%) of the stock or other Equity
Interests, (b) has the power to elect a majority of the board of directors or
similar governing body thereof or (c) has the power to direct, or otherwise
control, the business and policies thereof.

“Taxes” means all taxes, assessments, duties, levies or other similar mandatory
governmental charges paid to a Governmental Entity, including all federal,
state, local, foreign and other income, franchise, profits, gross receipts,
capital gains, capital stock, transfer, property, sales, use, value-added,
occupation, excise, severance, windfall profits, stamp, payroll, social
security, withholding and other taxes, assessments, duties, levies or other
similar mandatory governmental charges of any kind whatsoever paid to a
Governmental Entity (whether payable directly or by withholding and whether or
not requiring the filing of a return), all estimated taxes, deficiency
assessments, additions to tax, penalties and interest thereon and shall include
any liability for such amounts as a result of being a member of a combined,
consolidated, unitary or affiliated group.

“Term Loan Agent” means Deutsche Bank AG New York Branch in its capacity as
administrative agent under the Term Loan Credit Agreement.

“Term Loan Credit Agreement” means that certain term loan credit agreement,
dated as of August 19, 2015 (as amended, restated, supplemented, or otherwise
modified from time to time), among Holdings, PC Corp., and certain subsidiaries
of Holdings as borrowers and guarantors from time to time party thereto, the
Term Loan Agent and the financial institutions from time to time party thereto
as lenders.

“Term Loan Facility” means the term loans provided pursuant to the Term Loan
Credit Agreement.

“Transaction” has the meaning set forth in the Recitals.

“Transaction Agreements” means this Agreement (including the forms of the
Intra-Company Agreements attached hereto), the Transaction Support Agreement
(including the Transaction Term Sheet and other exhibits attached thereto), the
Registration Rights Agreement and any such other documentation, agreements or
supplements referred to herein or therein.

“Transaction Support Agreement” has the meaning set forth in the Recitals.

“Transaction Term Sheet” has the meaning set forth in the Recitals.

“Transfer” means sell, transfer, assign, pledge, hypothecate, participate,
donate or otherwise encumber or dispose of, directly or indirectly (including
through derivatives, options, swaps, pledges, forward sales or other
transactions in which any Person receives the right to own or acquire any
current or future interest in) a Backstop Commitment, a Subscription Right or a
Senior Notes Claim, or the act of any of the aforementioned actions.

 

13



--------------------------------------------------------------------------------

“Trustee” means Ankura Trust Company, LLC, as Trustee under the New Money First
Lien Issuer Notes Indenture.

“Unsubscribed New Money First Lien Issuer Notes” means the Rights Offering Notes
that have not been duly purchased by Eligible Holders in the Rights Offering.

“Withdrawal Replacement Backstop Parties” has the meaning set forth in
Section 10.5(b) hereof.

“Withdrawing Backstop Party” has the meaning set forth in Section 10.5(b)
hereof.

Section 1.2 Construction. In this Agreement, unless the context otherwise
requires:

(a) references to Articles, Sections and Schedules are references to the
articles and sections or subsections of, and the schedules attached to, this
Agreement;

(b) references in this Agreement to “writing” or comparable expressions include
a reference to a written document transmitted by means of electronic mail in
portable document format (.pdf), facsimile transmission or comparable means of
communication;

(c) words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;

(d) the words “hereof,” “herein,” “hereto” and “hereunder,” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole,
including all Schedules attached to this Agreement, and not to any provision of
this Agreement;

(e) the term “Agreement” shall be construed as a reference to this Agreement as
the same may have been, or may from time to time be, amended, modified, varied,
novated or supplemented;

(f) “include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words;

(g) references to “day” or “days” are references to calendar days;

(h) references to “the date hereof” means the date of this Agreement;

(i) unless otherwise specified, references to a statute means such statute as
amended from time to time, and includes any successor legislation thereto and
any rules or regulations promulgated thereunder in effect from time to time; and

(j) references to “dollars” or “$” are references to United States of America
dollars.

 

14



--------------------------------------------------------------------------------

ARTICLE II

BACKSTOP AND PRIVATE PLACEMENT COMMITMENTS

Section 2.1 The Rights Offering and Private Placement.

(a) On and subject to the terms and conditions hereof, the Credit Parties shall
conduct the Rights Offering pursuant to, and in accordance with, the Offering
Memorandum, this Agreement, the Transaction Support Agreement, including the
Transaction Term Sheet.

(b) On and subject to the terms and conditions hereof, the Credit Parties shall
conduct the Private Placement pursuant to, and in accordance with, the Offering
Memorandum, this Agreement and the Transaction Support Agreement, including the
Transaction Term Sheet.

Section 2.2 The Subscription Commitment, Backstop Commitment and Private
Placement Commitment.

(a) On and subject to the terms and conditions hereof, each Backstop Party
agrees, severally and not jointly, (i) to validly tender (and to not validly
withdraw), and to cause its Affiliates to validly tender (and to not validly
withdraw), all of their respective Senior Notes for exchange in the Exchange
Offer on or prior to the Early Participation Time, (ii) to fully exercise, and
to cause its Affiliates to fully exercise, all Subscription Rights that are
properly issued to it or its Affiliates, respectively, in connection with the
tenders of the Senior Notes, pursuant to the Rights Offering on or prior to the
Early Participation Time, and (iii) to duly purchase, and to cause its
Affiliates to duly purchase, on the Closing Date, all Rights Offering Notes
issuable to it or its Affiliates, respectively, on account of its or its
Affiliates’ Senior Notes Claims listed on Schedule 4, pursuant to such exercise
at the Purchase Price herewith, in accordance with the Offering Memorandum (the
“Subscription Commitment”).

(b) On and subject to the terms and conditions hereof, each Backstop Party
agrees, severally and not jointly, to purchase, and the Issuer agrees to sell to
such Backstop Party, on the Closing Date (as defined below) for the Purchase
Price, the principal amount of Unsubscribed New Money First Lien Issuer Notes
equal to such Backstop Party’s Backstop Commitment Percentage multiplied by the
aggregate principal amount of Unsubscribed New Money First Lien Issuer Notes,
rounded among the Backstop Parties solely to avoid fractional notes, as the
Backstop Parties may determine in their sole discretion. The obligations of the
Backstop Parties to purchase such Unsubscribed New Money First Lien Issuer Notes
as described in this Section 2.2(b) and set forth on Schedule 2 shall be
referred to as the “Backstop Commitment” and, together with the Subscription
Commitment, the “Funding Commitment.”

(a) On and subject to the terms and conditions hereof, each Private Placement
Party agrees, severally and not jointly, to purchase, and the Issuer agrees to
sell to such Private Placement Party, on the Closing Date, at a purchase price
equal to the principal amount of Private Placement Notes purchased, equal to
such Private Placement Party’s Private Placement Commitment Percentage
multiplied by the aggregate Private Placement Purchase Amount,

 

15



--------------------------------------------------------------------------------

rounded among the Private Placement Parties solely to avoid fractional notes, as
the Private Placement Parties may determine in their sole discretion. The
obligations of the Private Placement Parties to purchase such Private Placement
Notes as described in this Section 2.2(c) and set forth on Schedule 3 shall be
referred to as the “Private Placement Commitment.”

Section 2.3 Commitment Party Default.

(a) With respect to the Rights Offering, during the two (2) Business Day period
after receipt of written notice from the Credit Parties to all Backstop Parties
of a Backstop Party Default, which notice shall be given to all Backstop Parties
promptly following the Credit Parties becoming aware of the occurrence of such
Backstop Party Default (such two (2) Business Day period, the “Backstop Party
Replacement Period”), the Backstop Parties (other than any Defaulting Backstop
Party) shall have the right, but not the obligation, to make arrangements for
one or more of the Backstop Parties (other than any Defaulting Backstop Party)
to purchase all or any portion of the Available New Money First Lien Issuer
Notes (such purchase, a “Backstop Party Replacement”) on the terms and subject
to the conditions set forth in this Agreement and in such amounts as may be
agreed upon by all of the non-defaulting Backstop Parties electing to purchase
all or any portion of the Available New Money First Lien Issuer Notes (such
Backstop Parties, the “Replacement Backstop Parties”). Any such Available New
Money First Lien Issuer Notes purchased by a Replacement Backstop Party
(i) shall be included, among other things, in the determination of (x) the
Unsubscribed New Money First Lien Issuer Notes to be purchased by such
Replacement Backstop Party for all purposes hereunder, (y) the Backstop
Commitment Percentage of such Replacement Backstop Party for all purposes
hereunder and (z) the Backstop Commitment of such Replacement Backstop Party for
purposes of the definition of the “Requisite Backstop Parties” and (ii) shall
not be included in the determination of (x) the New Money First Lien Issuer
Notes (other than Unsubscribed New Money First Lien Issuer Notes) to be
purchased by such Replacement Backstop Party for all purposes hereunder, (y) the
Private Placement Commitment Percentage of such Replacement Backstop Party for
all purposes hereunder and (z) the Private Placement Commitment of such
Replacement Backstop Party for purposes of the definition of the “Requisite
Private Placement Parties.” If a Backstop Party Default occurs, the Outside Date
(as defined below) shall be delayed only to the extent necessary to allow for
the Backstop Party Replacement to be completed within the Backstop Party
Replacement Period. Schedule 2 shall be revised as necessary without requiring a
written instrument signed by the Credit Parties and the Requisite Commitment
Parties to reflect conforming changes in the composition of the Backstop Parties
and Backstop Commitment Percentages as a result of any Backstop Party
Replacement in compliance with this Section 2.3(a).

(a) With respect to the Private Placement, during the two (2) Business Day
period after receipt of written notice from the Credit Parties to all Commitment
Parties of a Private Placement Party Default, which notice shall be given to all
Commitment Parties promptly following the Credit Parties becoming aware of the
occurrence of such Private Placement Party Default (such two (2) Business Day
period, the “Private Placement Party Replacement Period”), the Commitment
Parties (other than any Defaulting Private Placement Party) shall have the
right, but not the obligation, to make arrangements for one or more of the
Commitment Parties (other than any Defaulting Private Placement Party) to
purchase all or any portion of the Private Placement Notes of such Defaulting
Private Placement Party and assume the obligations of such Defaulting Private
Placement Party (such purchase, a “Private Placement Party Replacement”)

 

16



--------------------------------------------------------------------------------

on the terms and subject to the conditions set forth in this Agreement and in
such amounts as may be agreed upon by all of the Commitment Parties electing to
purchase all or any portion of the Private Placement Notes of such Defaulting
Private Placement Party (such Commitment Parties, the “Replacement Private
Placement Parties”). For the avoidance of doubt, such Private Placement Notes
purchased by a Replacement Private Placement Party (i) shall not be included in
the determination of (x) the Unsubscribed New Money First Lien Issuer Notes to
be purchased by such Replacement Private Placement Party for all purposes
hereunder, (y) the Backstop Commitment Percentage of such Replacement Private
Placement Party for all purposes hereunder and (z) the Backstop Commitment of
such Replacement Private Placement Party for purposes of the definition of the
“Requisite Backstop Parties” and (ii) shall be included, among other things, in
the determination of (x) the New Money First Lien Issuer Notes to be purchased
by such Replacement Private Placement Party for all purposes hereunder, (y) the
Private Placement Commitment Percentage of such Replacement Private Placement
Party for all purposes hereunder and (z) the Private Placement Commitment of
such Replacement Private Placement Party for purposes of the definition of the
“Requisite Private Placement Parties”. If a Private Placement Party Default
occurs, the Outside Date shall be delayed only to the extent necessary to allow
for the replacement of the Defaulting Private Placement Party to be completed
within the Private Placement Party Replacement Period. To the extent that
Replacement Private Placement Parties elect to purchase all or any portion of
the Private Placement Notes of such Defaulting Private Placement Party, each
such Replacement Private Placement Party shall be required to pay its pro rata
portion of the Private Placement Purchase Amount of such Defaulting Private
Placement Party for the equivalent pro rata amount of Private Placement Notes of
such Defaulting Private Placement Party elected to be purchased by such
Replacement Private Placement Party. For the avoidance of doubt, any failure by
a Replacement Private Placement Party to purchase Private Placement Notes in the
event of a Private Placement Party Default shall not constitute a Backstop Party
Default. Schedule 3 shall be revised as necessary without requiring a written
instrument signed by the Credit Parties and the Requisite Private Placement
Parties to reflect conforming changes in the composition of the Private
Placement Parties and Private Placement Commitment Percentages as a result of
any Private Placement Party Replacement in compliance with this Section 2.3(b).

(b) Notwithstanding anything in this Agreement to the contrary, (i) if a
Backstop Party is a Defaulting Backstop Party, it shall not be entitled to any
of the Commitment Premium (as defined below) applicable solely to such
Defaulting Backstop Party provided, or to be provided, under or in connection
with this Agreement, and (ii) if a Private Placement Party is a Defaulting
Private Placement Party, it shall not be entitled to any of the Commitment
Premium (as defined below) applicable solely to such Defaulting Private
Placement Party provided, or to be provided, under or in connection with this
Agreement.

(c) Nothing in this Agreement shall be deemed to require (i) a Backstop Party to
purchase more than its Backstop Commitment Percentage of the Unsubscribed New
Money First Lien Issuer Notes or (ii) a Private Placement Party to purchase more
than its Private Placement Commitment Percentage of Private Placement Notes.

 

17



--------------------------------------------------------------------------------

(d) For the avoidance of doubt, notwithstanding anything to the contrary set
forth in Section 10.6 hereof, but subject to Section 11.10 hereof, no provision
of this Agreement shall relieve any Defaulting Backstop Party or Defaulting
Private Placement Party from any liability hereunder, or limit the availability
of the remedies set forth in Section 11.9 hereof, in connection with a
Defaulting Backstop Party’s Backstop Party Default or Defaulting Private
Placement Party’s Private Placement Default, as applicable, under this Article
II or otherwise.

Section 2.4 Funding.

(a) No later than the second (2nd) Business Day following the Early
Participation Time, the Rights Offering Subscription Agent shall deliver to each
Backstop Party a written notice (the “Funding Notice”) which shall set forth:

(i) the principal amount of Rights Offering Notes elected to be purchased by the
Rights Offering Participants and the aggregate Purchase Price therefor;

(ii) the principal amount of Rights Offering Notes (excluding any Unsubscribed
New Money First Lien Issuer Notes) to be issued and sold by the Issuer to such
Backstop Party and the aggregate Purchase Price therefor (as it relates to each
Backstop Party, such Backstop Party’s “Subscription Amount”);

(iii) the aggregate principal amount of Unsubscribed New Money First Lien Issuer
Notes, if any, and the aggregate Purchase Price required for the purchase
thereof;

(iv) the principal amount of Unsubscribed New Money First Lien Issuer Notes
(based upon such Backstop Party’s Backstop Commitment Percentage) to be issued
and sold by the Issuer to such Backstop Party and the aggregate Purchase Price
therefor (as it relates to each Backstop Party, such Backstop Party’s “Backstop
Amount” and, together with the Subscription Amount, the “Funding Amount”); and

(v) the account information (including wiring instructions) for the account to
which such Backstop Party shall deliver and pay the Funding Amount (the
“Subscription Account”).

The Credit Parties shall promptly direct the Rights Offering Subscription Agent
to provide any written backup, information and documentation relating to the
information contained in the Funding Notice as any Backstop Party may reasonably
request.

(b) One (1) Business Day prior to the Closing Date, (i) each Backstop Party
shall deliver and pay its Backstop Amount by wire transfer in immediately
available funds in U.S. dollars into the Subscription Account in satisfaction of
such Backstop Party’s Backstop Commitment and (ii) each Private Placement Party
shall deliver and pay its respective Private Placement Commitment Percentage of
the Private Placement Purchase Amount by wire transfer in immediately available
funds in U.S. dollars as instructed by the Credit Parties to the Private
Placement Parties at least two (2) Business Days prior to the Closing Date into
a separate account designated by the Credit Parties for the Private Placement
(the “Private Placement Account” and, together with the Subscription Account,
the “Accounts”) in satisfaction of such Private Placement Party’s Private
Placement Commitment.

 

18



--------------------------------------------------------------------------------

Section 2.5 Closing.

(a) Subject to the satisfaction or waiver in accordance with this Agreement of
the conditions set forth in Article VIII (other than conditions that by their
terms are to be satisfied at the Closing), unless otherwise mutually agreed in
writing between the Credit Parties and the Requisite Commitment Parties, the
closing of the Backstop Commitments (the “Closing”) shall take place via
electronic mail in portable document format (.pdf) on the Settlement Date. The
date on which the Closing actually occurs shall be referred to herein as the
“Closing Date.”

(a) At the Closing, the Issuers will issue the New Money First Lien Issuer Notes
to (i) each Backstop Party (or to its designee in accordance with Section 2.8
hereof) against payment of such Backstop Party’s Backstop Amount, in
satisfaction of such Backstop Party’s Backstop Commitment and (ii) each Private
Placement Party (or to its designee in accordance with Section 2.8 hereof)
against payment of such Private Placement Party’s Private Placement Commitment
Percentage of the Private Placement Purchase Amount, in satisfaction of such
Private Placement Party’s Private Placement Commitment. The New Money First Lien
Issuer Notes will be delivered pursuant to this Section 2.5(b) and Section 3.1
into the account of the applicable Commitment Party through the facilities of
DTC; provided, however, that to the extent DTC does not permit the New Money
First Lien Issuer Notes to be deposited through its facilities, such securities
will be delivered, at the option of such Commitment Party, in book entry form on
the register of the Issuer’s transfer agent or in the form of physical notes to
the account of such Commitment Party. Notwithstanding anything to the contrary
in this Agreement, all New Money First Lien Issuer Notes will be delivered with
all issue, stamp, transfer, sales and use, or similar transfer Taxes or duties
that are due and payable (if any) in connection with such delivery duly paid by
the Credit Parties.

Section 2.6 No Transfer of Backstop Commitments.

(a) Except as expressly set forth in Section 2.6(b) hereof, no Backstop Party
(or any permitted transferee thereof) may Transfer all or any portion of its
Backstop Commitment to any other Person, including, for the avoidance of doubt,
the Credit Parties or any of the Credit Parties’ Affiliates.

(b) Each Backstop Party may Transfer all or any portion of its Backstop
Commitment to any other Backstop Party that is not a Defaulting Backstop Party.
In the event of a Transfer in accordance with this Section 2.6(b), such
transferring Backstop Party shall have no liability under this Agreement arising
solely from or related to the failure of such transferee Backstop Party to
comply with the terms of this Agreement on or after the effective date of such
Transfer and shall have no further obligations under this Agreement as of the
effective date of such Transfer with respect to such Backstop Commitment.

(c) Any Transfer of Backstop Commitments made (or attempted to be made) in
violation of this Agreement shall be deemed null and void ab initio and of no
force or effect, regardless of any prior notice provided to the Parties or any
Backstop Party, and shall not create (or be deemed to create) any obligation or
liability of any other Backstop Party or any Credit Party to the purported
transferee or limit, alter or impair any agreements, covenants, or obligations
of the proposed transferor under this Agreement. After the Closing Date, nothing
in this Agreement shall limit or restrict in any way the ability of any Backstop
Party (or any permitted transferee thereof) to Transfer any of the New Money
First Lien Issuer Notes or any interest therein.

 

19



--------------------------------------------------------------------------------

Section 2.7 No Transfer of Private Placement Commitment. Prior to the Closing
Date, no Private Placement Party and, in the event of a Private Placement Party
Default, no Replacement Private Placement Party, may Transfer all or any portion
of its Private Placement Commitment to any other Person (other than to another
Private Placement Party that is not a Defaulting Private Placement Party),
without the prior written consent of the Credit Parties. Any Transfer made in
violation of this Section 2.7 shall be deemed null and void ab initio and of no
force or effect, regardless of any prior notice provided to the Credit Parties
or the Private Placement Parties, and shall not create any obligation or
liability of any Credit Party or any Private Placement Party to the purported
transferee. On and after the Closing Date, nothing in this Agreement shall limit
or restrict in any way the ability of any Private Placement Party (or any
permitted transferee thereof) to Transfer any of the New Money First Lien Issuer
Notes or any interest therein.

Section 2.8 Designation Rights.

(a) Each Backstop Party shall have the right to designate by written notice to
the Credit Parties no later than two (2) Business Days prior to the Closing Date
that some or all of the Unsubscribed New Money First Lien Issuer Notes and
Rights Offering Notes that it is obligated to purchase hereunder be issued in
the name of, and delivered to a Related Purchaser of such Backstop Party upon
receipt by the Credit Parties of payment therefor in accordance with the terms
hereof, which notice of designation shall (i) be addressed to the Credit Parties
and signed by such Backstop Party and each such Related Purchaser, (ii) specify
the principal amount of Unsubscribed New Money First Lien Issuer Notes and
Rights Offering Notes to be delivered to or issued in the name of such Related
Purchaser and (iii) contain a confirmation by each such Related Purchaser of the
accuracy of the representations set forth in Sections 6.4 through 6.6 hereof as
applied to such Related Purchaser; provided, that no such designation pursuant
to this Section 2.8(a) shall relieve such Backstop Party from its obligations
under this Agreement.

(a) Each Private Placement Party shall have the right to designate by written
notice to the Credit Parties no later than two (2) Business Days prior to the
Closing Date that some or all of the Private Placement Notes that it is
obligated to purchase hereunder be issued in the name of, and delivered to, a
Related Purchaser of such Private Placement Party upon receipt by the Credit
Parties of payment therefor in accordance with the terms hereof, which notice of
designation shall (i) be addressed to the Credit Parties and signed by such
Private Placement Party and each such Related Purchaser, (ii) specify the
principal amount of Private Placement Notes to be delivered to or issued in the
name of such Related Purchaser and (iii) contain a confirmation by each such
Related Purchaser of the accuracy of the representations set forth in
Sections 6.4 through 6.6 hereof as applied to such Related Purchaser; provided,
that no such designation pursuant to this Section 2.8(b) shall relieve such
Private Placement Party from its obligations under this Agreement.

Section 2.9 Notification of Aggregate Principal Amount of Exercised Subscription
Rights. Upon request from (i) the Requisite Backstop Parties, (ii) the Requisite
Private Placement Parties or (iii) the Advisors, from time to time prior to the
Early Participation Time, the Credit Parties shall reasonably promptly notify,
or cause the Rights Offering Subscription Agent to reasonably promptly notify,
the Backstop Parties or the Private Placement Parties, as applicable, of the
aggregate principal amount of Subscription Rights known by the Credit Parties or
the Rights Offering Subscription Agent to have been exercised pursuant to the
Rights Offering as of the most recent practicable time before such request.

 

20



--------------------------------------------------------------------------------

Section 2.10 Rights Offering. The Rights Offering shall be conducted in reliance
upon the exemption from registration under the Securities Act provided in
Section 4(a)(2), in accordance with the Offering Memorandum, or another
available exemption from registration under the Securities Act.

Section 2.11 Private Placement. The Private Placement shall be conducted in
reliance upon the exemption from registration under the Securities Act provided
in Section 4(a)(2) or another available exemption from registration under the
Securities Act.

ARTICLE III

BACKSTOP AND PRIVATE PLACEMENT COMMITMENT PREMIUM

Section 3.1 The Commitment Premium Payable by the Credit Parties. Subject to
Section 3.2 hereof, as consideration for the Commitments and the other
agreements of the Commitment Parties in this Agreement, the Credit Parties shall
pay or cause to be paid a nonrefundable aggregate premium to (i) each Backstop
Party of (a) an aggregate premium of New Money First Lien Issuer Notes as set
forth on Schedule 2, plus (b) an aggregate premium of First Lien Party City
Exchange Notes as set forth on Schedule 2 (the “Backstop Commitment Premium”)
and (ii) each Private Placement Party of an aggregate premium of New Money First
Lien Issuer Notes as set forth on Schedule 3 (the “Private Placement Premium”
and, together with the Backstop Commitment Premium, the “Commitment Premium”).
The applicable Commitment Premium shall be payable in accordance with
Section 2.5(b) and Section 3.2 hereof to the Commitment Parties (including any
Replacement Backstop Party designated under Section 2.3(a) hereof or Replacement
Private Placement Party designated under Section 2.3(b) hereof, but excluding
any Defaulting Backstop Party or Defaulting Private Placement Party) or their
Related Purchasers at the time the payment of the applicable Commitment Premium
is made. The provisions for the payment of the applicable Commitment Premium,
and the indemnification provided herein, are an integral part of the Transaction
contemplated by this Agreement, and without these provisions the Commitment
Parties would not have entered into this Agreement.

Section 3.2 Payment of the Commitment Premium. The Commitment Premium shall be
fully earned and nonrefundable and shall be paid by the Credit Parties, free and
clear of any withholding or deduction for any applicable Taxes, on the Closing
Date as set forth above. For the avoidance of doubt, to the extent payable in
accordance with the terms of this Agreement, the Backstop Commitment Premium
will be payable regardless of the amount of Unsubscribed New Money First Lien
Issuer Notes (if any). The Credit Parties shall satisfy their obligation to pay
the applicable Commitment Premium on the Closing Date by issuing the principal
amount of New Money First Lien Issuer Notes and additional First Lien Party City
Exchange Notes, as applicable (rounding down to the nearest minimum denomination
to avoid fractional notes), to each Commitment Party (or its Related Purchaser)
equal to such Commitment Party’s Commitment Premium Amount.

 

21



--------------------------------------------------------------------------------

Section 3.3 Tax Treatment. The Credit Parties and the Backstop Parties agree to
treat the Backstop Premium as a premium payment in exchange for the issuance by
the Backstop Parties to the Issuers of a put right with respect to the New Money
First Lien Issuer Notes and shall file all Tax returns consistent with, and take
no position inconsistent with, such treatment (whether in audits, Tax returns or
otherwise) unless there is a change in applicable Law or unless required to do
so pursuant to a “determination” within the meaning of Section 1313(a) of the
Code.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

Except as disclosed in the SEC Documents and as publicly available on the SEC’s
Electronic Data-Gathering, Analysis and Retrieval System prior to the date
hereof (excluding any disclosure contained in the “Forward-Looking Statements”
or “Risk Factors” sections thereof, or any other statements that are similarly
predictive or forward looking in nature), each of the Credit Parties, jointly
and severally, hereby represents and warrants to the Commitment Parties as set
forth below.

Section 4.1 Organization and Qualification. Each Credit Party has been duly
incorporated or formed, as applicable, and is validly existing as a corporation
or a limited liability company, as applicable, in good standing under the laws
of the State of Delaware or Minnesota or other jurisdiction listed on Schedule
I, as applicable, with corporate or limited liability company, as applicable,
power and authority to own its respective properties and conduct its respective
business as described in the Offering Memorandum, and has been duly qualified as
a foreign corporation or limited liability company, as applicable, for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except where the failure to be so qualified
would not have a Material Adverse Effect (as defined below); and each Subsidiary
of each Credit Party has been duly incorporated or formed, as applicable, and is
validly existing as a corporation or a limited liability company, as applicable,
in good standing under the laws of its jurisdiction of incorporation or
formation, as applicable, with power and authority to own its properties and
conduct its business as described in the Offering Memorandum, and has been duly
qualified as a foreign corporation or limited liability company, as applicable,
for the transaction of business and is in good standing under the laws of each
other jurisdiction in which it owns or leases properties or conducts any
business so as to require such qualification, or is subject to no liability or
disability by reason of the failure to be so qualified in any such jurisdiction,
except as would not have a Material Adverse Effect.

Section 4.2 Corporate Power and Authority. Each Credit Party has the requisite
corporate or limited liability company, as applicable, power and authority to
execute and deliver this Agreement and each other Transaction Agreement, perform
its obligations hereunder or thereunder, and consummate the Transaction
contemplated hereby or thereby. This Agreement and each other Transaction
Agreement has been duly authorized by each Credit Party.

Section 4.3 Execution and Delivery; Enforceability. This Agreement and each
other Transaction Agreement has been, or will be on the Closing Date, duly
executed and delivered by each Credit Party. Each Credit Party’s obligations
hereunder and under each other Transaction Agreement constitute the valid and
legally binding obligations of such Credit Party enforceable against such Credit
Party in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other similar laws now or hereafter
in effect relating to creditors’ rights generally and subject to general
principles of equity.

 

22



--------------------------------------------------------------------------------

Section 4.4 Reserve Regulations. None of the Credit Parties or any of their
respective Subsidiaries nor any agent thereof acting on their behalf has taken,
and none of them will take, any action that might cause this Agreement or the
issuance, sale and delivery of the New Money First Lien Issuer Notes to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System.

Section 4.5 No Conflict. The execution, delivery and performance by each Credit
Party of this Agreement and the other Transaction Agreements, the compliance by
each Credit Party with this Agreement and the other Transaction Agreements and
the consummation of the Transaction herein or therein contemplated (i) will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Credit
Parties or any of their respective Subsidiaries is a party or by which the
Credit Parties or any of their respective Subsidiaries is bound or to which any
of the property or assets of the Credit Parties or any of their respective
Subsidiaries is subject, (ii) will not result in any violation of the provisions
of the certificate of incorporation or by-laws, certificate of formation,
limited liability company agreement or operating agreement or similar
organizational documents of each Credit Party and (iii) will not result in any
violation of any statute or any order, rule, regulation or other Law of any
court or governmental agency or body having jurisdiction over the Credit Parties
or any of their respective Subsidiaries, or any of their properties, except in
the case of clause (i) above, for conflicts, breaches, violations or defaults
that would not have, individually or in the aggregate, a Material Adverse Effect
or affect the validity of the New Money First Lien Issuer Notes; and no consent,
approval, authorization, order, registration or qualification of or with any
such court or governmental agency or body or any party to any material Contract
is required for the execution, delivery and performance by each Credit Party of
this Agreement and compliance herewith, the sale of the New Money First Lien
Issuer Notes by the Issuers or the consummation by the Credit Parties of the
transactions contemplated by this Agreement, except such consents, approvals,
authorizations, registrations or qualifications that have already been obtained
or as may be required under state securities or “Blue Sky” laws in connection
with the purchase of the New Money First Lien Issuer Notes, the First Lien Party
City Exchange Notes or the Private Placement Notes by the Commitment Parties.

Section 4.6 Arm’s-Length Dealing. Each Credit Party agrees that (a) each of the
Commitment Parties is acting solely in the capacity of an arm’s-length
contractual counterparty with respect to the Transaction contemplated hereby
(including in connection with determining the terms of the Rights Offering and
the Private Placement) and not as a financial advisor or a fiduciary to, or an
agent of, the Credit Parties or any of their respective Subsidiaries and (b) no
Commitment Party is advising the Credit Parties or any of their respective
Subsidiaries as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction.

 

23



--------------------------------------------------------------------------------

Section 4.7 No Violation; Compliance with Laws. None of the Credit Parties or
any of their respective Subsidiaries is (i) in violation of its certificate of
incorporation or by-laws, certificate of formation, limited liability company
agreement or operating agreement or similar organizational documents or (ii) in
default in the performance or observance of any material obligation, agreement,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which it is a party or by
which it or any of its properties may be bound, except in the case of
(ii) above, to the extent that any such default would not, individually or in
the aggregate, have a Material Adverse Effect.

Section 4.8 Legal Proceedings. There are no legal or governmental proceedings
pending to which the Credit Parties or any of their respective Subsidiaries is a
party or of which any property of the Credit Parties or any of their respective
Subsidiaries is the subject, which, if determined adversely to the Credit
Parties or any of their respective Subsidiaries, would individually or in the
aggregate have a Material Adverse Effect on the current or future financial
position, stockholders’ equity or results of operations of the Credit Parties or
any of their respective Subsidiaries; and, to the best knowledge of the Credit
Parties, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.

Section 4.9 Tax Matters. Each of the Credit Parties and their respective
Subsidiaries has timely filed, taking into account any applicable extensions,
all income and other material Tax returns that it was required to file and has
timely paid all income and other material Taxes due and owing whether or not
shown on any Tax return. All Tax returns filed by the Credit Parties and their
respective Subsidiaries were true, correct and complete in all material respects
and were prepared in compliance with applicable Law. None of the Credit Parties
or any of their respective Subsidiaries is a party to any material Tax
allocation or material Tax sharing agreement with any third party (other than an
agreement the principal purpose of which is not the sharing, assumption or
indemnification of Tax). As of the date hereof, there is no outstanding audit,
assessment, or written claim concerning any material Tax liability of the Credit
Parties or any of their respective Subsidiaries, and none of the Credit Parties
or any of their respective Subsidiaries has received from any Governmental
Entity any written notice regarding any contemplated or pending audit,
examination or other administrative proceeding or court proceeding concerning
any material amount of Taxes imposed thereon.

Section 4.10 Material Contracts. HoldCo has filed with the SEC all material
Contracts that are required to be filed as exhibits to HoldCo’s SEC Documents as
of the date of this Agreement.

Section 4.11 No Stabilization. None of the Credit Parties or any of their
respective Affiliates has taken nor will any such party take, directly or
indirectly, any action which is designed to or which has constituted or which
might reasonably be expected to cause or result in stabilization or manipulation
of the price of any security of the Credit Parties to facilitate the sale or
resale of the New Money First Lien Issuer Notes.

Section 4.12 Financial Data. The summary unaudited condensed consolidated
financial data as of and for the three-year period ended December 31, 2019 and
the three-month period ended March 31, 2020 of the Anagram Co-Issuer included in
the Offering Memorandum present fairly in all material respects the financial
position of the Anagram Co-Issuer as of the dates shown and the results of
operations for the periods shown, other than the treatment of certain
inter-company amounts, and such financial data have been prepared in conformity
with GAAP, except that such unaudited financial statements do not contain
footnotes required by GAAP.

 

24



--------------------------------------------------------------------------------

Section 4.13 Compliance with Money Laundering Laws. The operations of the Credit
Parties and their respective Subsidiaries are and have been conducted at all
times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”); and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Credit Parties or any of their respective Subsidiaries
with respect to the Money Laundering Laws is pending or, to the best knowledge
of the Credit Parties, threatened.

Section 4.14 Compliance with Sanctions Laws.

(a) None of the Credit Parties or any of their respective Subsidiaries or, to
the knowledge of such Credit Party, any director, officer, agent, employee,
affiliate or other person acting on behalf of such Credit Party or any of their
respective Subsidiaries is currently subject to any U.S. Sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”), nor are the Credit Parties or any of their respective Subsidiaries
located, organized or resident in a country or territory that is the subject of
Sanctions. The Credit Parties will not directly or indirectly use the proceeds
of the sale of the New Money First Lien Issuer Notes, or lend, contribute or
otherwise make available such proceeds to any of their respective Subsidiaries,
joint venture partners or other person, (i) to fund any activities of or
business with any person that, at the time of such funding, is the subject of
Sanctions, or is in Crimea, Cuba, Iran, North Korea and Syria or in any other
country or territory that, at the time of such funding, is the subject of
Sanctions, or (ii) in any other manner that will result in a violation by any
person (including any person participating in the offering, whether as
underwriter, advisor, investor or otherwise) that is the subject of Sanctions.

(b) None of the Credit Parties or any of their respective Subsidiaries, or, to
the knowledge of such Credit Party, any director, officer, agent, employee,
affiliate or other person acting on behalf of the Credit Parties or any of their
respective Subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Credit Parties and, to
the knowledge of such Credit Party, its respective affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.

 

25



--------------------------------------------------------------------------------

Section 4.15 Investment Company Act. None of the Credit Parties is an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”).

Section 4.16 Security Documents; Intercreditor Agreement. As of the Closing
Date, each of the Security Documents and the Intercreditor Agreement will have
been duly authorized, executed and delivered by the Issuers and the Guarantors
party thereto, and will constitute a legal, valid and binding obligations of the
Issuers and such Guarantors, enforceable against the Issuers and such Guarantors
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles. The Security Documents, when executed and delivered in
connection with the issuance of the New Money First Lien Issuer Notes, will
create in favor of the Collateral Trustee for the benefit of itself, the Trustee
and the holders of the New Money First Lien Issuer Notes, legal, valid and
enforceable security interests in the Collateral and, upon the making of such
filings and taking of such other actions required to be taken by the applicable
Security Documents (including the filings of appropriate financing statements
with the office of the Secretary of State of the state of organization of each
Issuer and the Guarantors, the filing of appropriate assignments or notices with
the U.S. Patent and Trademark Office and the U.S. Copyright Office, and the
taking of the other actions, in each case as further described in the Security
Documents), the liens on such Collateral in favor of the Collateral Trustee for
the benefit of itself, the Trustee and the holders of the New Money First Lien
Issuer Notes will constitute perfected and continuing first-priority liens and
prior to (except as otherwise provided for in the New Money First Lien Issuer
Notes Indenture and the relevant Security Documents) the liens of all third
Persons other than Permitted Liens.

Section 4.17 No Registration Rights. There are no persons with registration
rights or other similar rights to have any Rights Offering Notes or Private
Placement Notes registered for sale under the Securities Act, except for those
rights which have been waived in writing prior to the date hereof.

Section 4.18 Labor Relations. Except as would not, individually or in the
aggregate, result in a Material Adverse Effect, (i) there is (A) no unfair labor
practice complaint pending, or, to the knowledge of the Credit Parties,
threatened against the Credit Parties or any of their respective Subsidiaries
before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under collective bargaining agreements pending, or,
to the knowledge of the Credit Parties, threatened, against the Credit Parties
or any of their respective Subsidiaries, (B) no strike, labor dispute, slowdown
or stoppage pending, or, to the knowledge of the Credit Parties, threatened
against the Credit Parties or any of their respective Subsidiaries and (C) no
union representation question existing with respect to the employees of the
Credit Parties or any of their respective Subsidiaries and, to the knowledge of
the Credit Parties, no union organizing activities taking place, and (ii) there
has been no violation of any federal, state or local law relating to
discrimination in hiring, promotion or pay of employees or of any applicable
wage or hour laws.

 

26



--------------------------------------------------------------------------------

Section 4.19 Intellectual Property. The Credit Parties and their respective
Subsidiaries own or otherwise have the right to use all (i) patents, patent
applications, and inventions (whether or not patentable), (ii) copyrights,
copyright applications and other works of authorship, (iii) confidential and
proprietary information (including know-how, trade secrets and other similar
information, systems or procedures), (iv) trademarks, service marks, trade
names, and registrations and applications therefore, and (v) all other
intellectual property rights (collectively, “Intellectual Property”) necessary
to carry on the businesses now operated by them. After the entry into the
Intra-Company Agreements, the Issuer and its Subsidiaries own or otherwise will
have the right to use all Intellectual Property necessary to carry on the
businesses contemplated to be operated by them after the Transaction which will
be consistent with the ownership or use rights possessed by the applicable party
immediately prior to the date hereof. None of the Credit Parties or any of their
respective Subsidiaries has received any notice, or is otherwise aware, of any
infringement, misappropriation, dilution or other violation by the Credit
Parties or their respective Subsidiaries of the rights of others with respect to
any Intellectual Property or of any facts or circumstances which would render
any Intellectual Property owned by the Credit Parties or their respective
Subsidiaries invalid, unenforceable or inadequate to protect the interest of the
Credit Parties or any of their respective Subsidiaries therein, except, in each
case, where any of the foregoing, individually or in the aggregate, would not
result in a Material Adverse Effect. To the knowledge of the Credit Parties, no
third party has infringed, diluted, misappropriated or otherwise violated the
Intellectual Property rights of the Credit Parties or any of their respective
Subsidiaries, except as disclosed in the Offering Memorandum or the SEC
Documents.

Section 4.20 Title to Real and Personal Property and Assets; Quality of Assets
and Properties. The Credit Parties and their respective Subsidiaries have good
and valid title in fee simple to all Real Property and good and valid title to
all personal property owned by them, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Offering Memorandum
or such as would not, individually or in the aggregate, have, or reasonably be
expected to have, a Material Adverse Effect; and any Real Property and buildings
held under lease by the Credit Parties and their respective Subsidiaries are
held by them under valid, subsisting and enforceable leases except as would not,
individually or in the aggregate, have a Material Adverse Effect.

Section 4.21 Employee Benefit Plans. Except as disclosed in the Offering
Memorandum and the SEC Documents, with respect to each “employee benefit plan”
(within the meaning of Section 3(3) of ERISA) for which the Credit Parties have
any liability (whether absolute or contingent) (each, a “Company Plan”) and
except as could not reasonably be expected to result in a Material Adverse
Effect, (i) no failure to satisfy the minimum funding standards of Sections 302
and 303 of ERISA or Section 412 of the Code, or other event with respect to
Company Plans subject to Title IV of ERISA of the kind described in
Section 4043(c) of ERISA (other than events with respect to which the 30-day
notice requirement under Section 4043 of ERISA has been waived) has occurred;
(ii) to the extent required by applicable law to be funded, the fair market
value of the assets under each Company Plan exceeds the present value of all
benefits accrued under such Company Plan (determined based on those assumptions
used to fund such Company Plan); (iii) no prohibited transaction, within the
meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred,
excluding transactions effected pursuant to a statutory or administrative
exemption and (iv) each Company Plan is in material compliance with applicable
law, including ERISA and the Code. None of the Credit Parties or any trade or
business, whether or not incorporated, that, together with the Credit Parties,
would be deemed to be a “single employer” pursuant to Section 4001(b) of ERISA
or Section 414 of the Code has incurred or

 

27



--------------------------------------------------------------------------------

reasonably expects to incur any liability with respect to any Company Plan
(A) under Title IV of ERISA (other than contributions to the Company Plan or
premiums to the Pension Benefit Guaranty Corporation in the ordinary course and
without default) or (B) material liability in respect of any generally
applicable post-employment health, medical or life insurance benefits for
former, current or future employees of the Credit Parties or any Subsidiary,
except as required to avoid excise tax under Section 4980B of the Code. No
Company Plan is a “multiemployer pension plan” (as defined in Section 3(37) of
ERISA). Each Company Plan that is intended to be qualified under Section 401(a)
of the Code has received a favorable determination or opinion letter from the
Internal Revenue Service upon which it can rely and nothing has occurred,
whether by action or by failure to act, which could reasonably be expected to
cause the loss of such qualification. To the knowledge of the Credit Parties,
there is no pending audit or investigation by the Internal Revenue Service, the
U.S. Department of Labor, the Pension Benefit Guaranty Corporation or any other
governmental agency or any foreign regulatory agency with respect to any Company
Plan that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect to the Credit Parties, Issuer or any of
their respective Subsidiaries.

Section 4.22 Insurance. The Credit Parties and their respective Subsidiaries
carry or are entitled to the benefits of insurance, with financially sound and
reputable insurers, in such amounts and covering such risks as is generally
maintained by companies of established repute engaged in the same or similar
business of the same or similar size and/or otherwise similarly situated, and
all such insurance is in full force and effect. Each Credit Party has no reason
to believe that it or any Subsidiary will not be able (A) to renew its existing
insurance coverage as and when such policies expire or (B) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
its business as now conducted and at a cost that would not result in a Material
Adverse Effect. None of the Credit Parties or any of their respective
Subsidiaries has been denied any insurance coverage that it has sought or for
which it has applied.

Section 4.23 No Broker’s Fees. Such Credit Party is not a party to any Contract
with any Person (other than with respect to the Transaction Agreements) that
would give rise to a valid Claim against such Credit Party for a brokerage
commission, finder’s fee or like payment in connection with the Rights Offering,
the Private Placement or the issuance or sale of the New Money First Lien Issuer
Notes, the First Lien Party City Exchange Notes or the Private Placement Notes,
as applicable to such Credit Party.

Section 4.24 Solvency of Issuer. On the date hereof and on the Closing Date,
both before and after giving effect to the Transaction, the use of proceeds from
therefrom and the payment and accrual of all transaction costs in connection
with the foregoing, the fair market value of the assets of the Issuer and its
Subsidiaries, taken as a whole , is, on the date of determination, greater than
the fair market value of the total amount of liabilities (including contingent
and unliquidated liabilities) of the Issuer and its Subsidiaries, taken as a
whole, as of such date and that, as of such date, the Issuer and its
Subsidiaries, taken as a whole, are able to pay all liabilities of the Issuer
and its Subsidiaries, taken as a whole, as such liabilities are expected to
mature and do not have unreasonably small capital for its then current business
activities. In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

28



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF HOLDCO

Except as disclosed in the SEC Documents and as publicly available on the SEC’s
Electronic Data-Gathering, Analysis and Retrieval System prior to the date
hereof (excluding any disclosure contained in the “Forward-Looking Statements”
or “Risk Factors” sections thereof, or any other statements that are similarly
predictive or forward looking in nature), in addition to the representations and
warranties set forth in Article IV, HoldCo hereby further represents and
warrants to the Commitment Parties as set forth below.

Section 5.1 Authorized and Issued Capital Stock.

(a) HoldCo has an authorized capitalization as set forth in the Offering
Memorandum, and all of the issued shares of capital stock of HoldCo have been
duly and validly authorized and issued and are fully paid and non-assessable,
and conform to the description of the stock contained in the SEC Documents and
Offering Memorandum; and all of the issued shares of capital stock or other
Equity Interests, as applicable, of each Subsidiary of HoldCo have been duly and
validly authorized and issued, are fully paid and non-assessable and (except for
directors’ qualifying shares and except as otherwise set forth in the SEC
Documents and Offering Memorandum) are owned directly or indirectly by HoldCo,
free and clear of all liens, encumbrances, equities or claims (other than liens
arising under the Company’s existing secured indebtedness described in the SEC
Documents and Offering Memorandum); and, except as set forth in the Offering
Memorandum and SEC Documents, the stockholders of HoldCo have no warrants,
options, subscriptions, convertible or exchange securities or preemptive or
similar rights in respect of its capital stock.

(b) HoldCo has all consents, approvals and authorizations necessary for the
issuance of the Shares pursuant to the Exchange Offer, and HoldCo has full
right, power and authority to sell, assign, transfer and deliver the Shares to
such Eligible Holders. The Shares have been duly authorized for issuance and
sale to the Eligible Holders and, when issued and delivered by the Company, will
be validly issued as fully paid and non-assessable Shares.

Section 5.2 No Material Adverse Effect.

(a) Neither HoldCo nor any of its Subsidiaries has sustained, since the date of
the latest audited financial statements included or incorporated by reference in
the Offering Memorandum, any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth or contemplated in the SEC Documents or the
Offering Memorandum.

(b) Since the respective dates as of which information is given in the SEC
Documents, and except as otherwise described in or contemplated by the Offering
Memorandum, (i) there has not been any change in the capital stock (other than
as a result of the grant or exercise of stock options or award shares of
restricted stock pursuant to employee benefit plans existing on the date of this
Agreement and described in the SEC Documents) or long-term debt of HoldCo or

 

29



--------------------------------------------------------------------------------

any of its Subsidiaries or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the general
affairs, management, financial position, business prospects, stockholders’
equity or results of operations of HoldCo and its Subsidiaries taken as a whole
and/or the Issuer and its Subsidiaries taken as a whole (a “Material Adverse
Effect”), and (ii) neither HoldCo nor any of its Subsidiaries has entered into
any transaction or agreement that is material to HoldCo and its Subsidiaries
taken as a whole or incurred any liability or obligation, direct or contingent,
that is material to HoldCo and its Subsidiaries taken as a whole.

Section 5.3 Compliance with FTC Requirements. HoldCo and its Subsidiaries are in
material compliance with applicable requirements of the Federal Trade Commission
(the “FTC”) rules governing franchising and applicable provisions of federal,
state, local and other U.S. laws or regulations governing the business of a
franchise or that are applicable to their business as presently conducted,
except in each case as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

Section 5.4 SEC Documents. Since December 31, 2019, HoldCo has filed all
required reports, schedules, forms and statements with the SEC (such reports,
schedules, forms and statements that have been so filed, the “SEC Documents”).
As of their respective dates, and giving effect to any amendments or supplements
thereto filed prior to the date of this Agreement, each of the SEC Documents
that have been filed as of the date of this Agreement complied in all material
respects with the requirements of the Securities Act or the Exchange Act
applicable to such SEC Documents. The SEC Documents that have been filed prior
to the date of this Agreement and incorporated by reference into the Offering
Memorandum, after giving effect to any amendments or supplements thereto and to
any subsequently filed SEC Documents, in each case filed prior to the date of
this Agreement, do not contain any untrue statement of a material fact or omit a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

Section 5.5 No Undisclosed Relationships; No Undisclosed Material Liabilities.
No material relationship, direct or indirect, exists between or among HoldCo or
any controlled affiliate of HoldCo, on the one hand, and any director, officer,
member, stockholder, customer or supplier of HoldCo or any controlled affiliate
of HoldCo, on the other hand, which is required by U.S. generally accepted
accounting principles (“GAAP”) to be disclosed in HoldCo’s financial statements
that is not so disclosed in the SEC Documents. There are no outstanding loans,
advances (except advances for business expenses in the ordinary course of
business) or guarantees of indebtedness by HoldCo or any controlled affiliate of
HoldCo to or for the benefit of any of the officers or directors of HoldCo or
any controlled affiliate of HoldCo or any of their respective family members.
There are no liabilities or obligations of HoldCo or any of its Subsidiaries of
any kind whatsoever, whether accrued, contingent, absolute, determined or
determinable, and there is no existing condition, situation or set of
circumstances that would reasonably be expected to result in such a liability or
obligation other than: (i) liabilities or obligations disclosed and provided for
in HoldCo’s balance sheet or in the notes thereto; (ii) liabilities or
obligations incurred in the ordinary course of business consistent with past
practices since December 31, 2019; and (iii) liabilities or obligations that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

30



--------------------------------------------------------------------------------

Section 5.6 Licenses and Permits. HoldCo and its Subsidiaries possess all
permits, licenses, consents, approvals, certificates and other authorizations
(collectively, “Governmental Licenses”) issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in each of the Offering Memorandum and SEC Documents;
HoldCo and its Subsidiaries are in compliance with the terms and conditions of
all such Governmental Licenses other than as would not, individually or in the
aggregate, have a Material Adverse Effect; all such Governmental Licenses are
valid and in full force and effect other than as would not, individually or in
the aggregate, have a Material Adverse Effect; and neither HoldCo nor any of its
Subsidiaries has received any notice of proceedings related to the revocation or
modification of any such Governmental Licenses or has any reason to believe that
any such Governmental Licenses will not be renewed in the ordinary course.

Section 5.7 Internal Control Over Financial Reporting. HoldCo maintains a system
of internal control over financial reporting (as such term is defined in Rule
13a-15(f) under the Exchange Act) that complies with the requirements of the
Exchange Act and has been designed by HoldCo’s principal executive officer and
principal financial officer, or under their supervision, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP. HoldCo’s
internal control over financial reporting is effective for purposes of Rules
13a-15 and 15d-15 under the Exchange Act and HoldCo is not aware of any material
weaknesses in its internal control over financial reporting. Since the date of
the latest audited financial statements included or incorporated by reference in
the Offering Memorandum, there has been no change in HoldCo’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, HoldCo’s internal control over financial reporting.

Section 5.8 Disclosure Controls and Procedures. HoldCo maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that material
information relating to the HoldCo and its Subsidiaries is made known to
HoldCo’s principal executive officer and principal financial officer by others
within those entities; and such disclosure controls and procedures are
effective.

Section 5.9 Sarbanes-Oxley Act Compliance. Since October 17, 2013, there is and
has been no failure on the part of HoldCo or any of HoldCo’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

Section 5.10 Financial Statements; Independent Auditors.

(a) The audited consolidated balance sheet of HoldCo as at December 31, 2019 and
the related consolidated statements of operations and of cash flows for the
fiscal year then ended, accompanied by a report thereon by Ernst & Young LLP
(collectively, the “Financial Statements”), present fairly the consolidated
financial condition of HoldCo as at such date, and the consolidated results of
its operations and its consolidated cash flows for the fiscal year then ended,
except as otherwise expressly noted therein. All such Financial Statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved,
except as otherwise expressly noted therein; and

(a) Ernst & Young LLP, who have certified certain Financial Statements of HoldCo
and its Subsidiaries, are independent public accountants as required by the
Securities Act and the rules and regulations of the SEC thereunder.

 

31



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES

Each Commitment Party represents and warrants as to itself only (unless
otherwise set forth herein, as of the date of this Agreement and as of the
Closing Date) as set forth below (with the exception of Section 6.7 hereof, with
respect to which the Private Placement Parties make no representation or
warranty on the date hereof or on any other date).

Section 6.1 Incorporation. Such Commitment Party is a legal entity duly
organized, validly existing and, if applicable, in good standing (or the
equivalent thereof) under the Laws of its jurisdiction of incorporation or
organization.

Section 6.2 Corporate Power and Authority. Such Commitment Party has the
requisite power and authority (corporate or otherwise) to enter into, execute
and deliver this Agreement and each other Transaction Agreement to which such
Commitment Party is a party and to perform its obligations hereunder and
thereunder and has taken all necessary actions (corporate or otherwise) required
for the due authorization, execution, delivery and performance by it of this
Agreement and the other Transaction Agreements to which such Commitment Party is
a party.

Section 6.3 Execution and Delivery. This Agreement and each other Transaction
Agreement to which such Commitment Party is a party (a) has been, or prior to
its execution and delivery will be, duly and validly executed and delivered by
such Commitment Party and (b) will constitute valid and legally binding
obligations of such Commitment Party, enforceable against such Commitment Party
in accordance with its respective terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization or other similar Laws limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

Section 6.4 No Registration.

(a) Such Commitment Party understands that the New Money First Lien Issuer
Notes, the First Lien Party City Exchange Notes and the Private Placement Notes
issued to any Commitment Party in satisfaction of the applicable Commitment and
Commitment Premium (i) have not been registered under the Securities Act by
reason of a specific exemption from the registration provisions of the
Securities Act, the availability of which depends on, among other things, the
bona fide nature of the investment intent and the accuracy of such Commitment
Party’s representations as expressed herein or otherwise made pursuant hereto,
and (ii) cannot be sold unless subsequently registered under the Securities Act
or an exemption from registration is available.

 

32



--------------------------------------------------------------------------------

(b) Such Commitment Party represents and warrants that it has not engaged and
will not engage in any form of general solicitation or general advertising in
any manner involving a public offering within the meaning of Section 4(a)(2) to
investors with respect to offers or sales of the New Money First Lien Issuer
Notes, the First Lien Party City Exchange Notes or the Private Placement Notes
issued to such Commitment Party in satisfaction of the applicable Commitment and
Commitment Premium, in each case under circumstances that would cause the
offering or issuance of the New Money First Lien Issuer Notes, the First Lien
Party City Exchange Notes or the Private Placement Notes not to be exempt from
registration under the Securities Act pursuant to Section 4(a)(2) or any other
applicable exemption.

(c) The purchase of the New Money First Lien Issuer Notes, the First Lien Party
City Exchange Notes or the Private Placement Notes by the Commitment Parties, as
applicable, has not been solicited by or through anyone other than the Issuer or
the other Credit Parties.

(d) The Commitment Parties will not sell, transfer or otherwise dispose of the
New Money First Lien Issuer Notes, the First Lien Party City Exchange Notes or
the Private Placement Notes or any interest therein, except in accordance
herewith, in a registered transaction or in a transaction exempt from or not
subject to the registration requirements of the Securities Act.

Section 6.5 Purchasing Intent. With respect to the Private Placement, the
Private Placement Parties are acquiring the Private Placement Notes and the New
Money First Lien Issuer Notes, and with respect to the Rights Offering, each
Backstop Party is acquiring the Unsubscribed New Money First Lien Issuer Notes,
the Rights Offering Notes and the First Lien Party City Exchange Notes issued to
such Backstop Party, in satisfaction of its Commitment and applicable Commitment
Premium, in each case, for its own account, not as a nominee or agent, and not
with the view to, or for resale in connection with, any distribution thereof not
in compliance with applicable securities laws, and each such Commitment Party
has no present intention of selling, granting any participation in, or otherwise
distributing the same, except in compliance with applicable securities laws.

Section 6.6 Sophistication; Evaluation. Such Commitment Party has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of its investment in the New Money First Lien
Issuer Notes, the First Lien Party City Exchange Notes and the Private Placement
Notes, as applicable. Such Commitment Party is an “accredited investor” within
the meaning of Rule 501(a) of the Securities Act or a “qualified institutional
buyer” within the meaning of Rule 144A of the Securities Act. Such Commitment
Party understands and is able to bear any economic risks associated with such
investment (including the necessity of holding such securities for an indefinite
period of time). Except for the representations and warranties expressly set
forth in this Agreement or any other Transaction Agreement, such Commitment
Party has independently evaluated the merits and risks of its decision to enter
into this Agreement. Such Commitment Party acknowledges that it (i) has been
furnished with or has had full access to all the information that it considers
necessary or appropriate to make an informed investment decision with respect to
the New Money First Lien Issuer Notes, the First Lien Party City Exchange Notes
and the Private Placement Notes, as applicable, and (ii) has had an opportunity
to discuss with management of HoldCo the intended business and financial affairs
of HoldCo and its Subsidiaries and to obtain information necessary to verify any
information furnished to it or to which it had access.

 

33



--------------------------------------------------------------------------------

Section 6.7 Senior Notes. Solely with respect to the Backstop Parties for
purposes of this Section 6.7:

(a) As of the date hereof, each Backstop Party or its Affiliates, as applicable,
were, collectively, the beneficial owner of, or the investment advisor or
manager for the beneficial owner of, the aggregate principal amount of Senior
Notes as set forth adjacent to such Backstop Party’s name under the column
titled “Senior Notes” on Schedule 4 attached hereto.

(a) As of the date hereof, such Backstop Party or its applicable Affiliates has
the full power to vote, dispose of and compromise at least the aggregate
principal amount of the Senior Notes set forth adjacent to such Backstop Party’s
name under the column titled “Senior Notes” on Schedule 4 attached hereto.

Section 6.8 No Conflict. The execution and delivery by such Commitment Party of
this Agreement and the other Transaction Agreements to which it is a party, the
compliance by such Commitment Party with the provisions hereof and thereof and
the consummation of the Transaction contemplated herein and therein will not
(a) result in any violation of the provisions of the organizational or governing
documents of such Commitment Party, or (b) result in any violation of any Law or
Order applicable to such Commitment Party or any of its properties.

Section 6.9 Consents and Approvals. No consent, approval, authorization, Order,
registration or qualification of or with any Governmental Entity having
jurisdiction over such Commitment Party or any of its properties is required for
the execution and delivery by such Commitment Party of this Agreement and each
other Transaction Agreement to which such Commitment Party is a party, the
compliance by such Commitment Party with the provisions hereof and thereof and
the consummation of the Transaction (including the purchase by each Backstop
Party of its Backstop Commitment Percentage or its portion of the Rights
Offering Notes, and the purchase by the Private Placement Parties of the Private
Placement Notes) contemplated herein and therein.

Section 6.10 No Broker’s Fees. Such Commitment Party is not a party to any
Contract with any Person (other than with respect to the Transaction Agreements)
that would give rise to a valid Claim against such Commitment Party for a
brokerage commission, finder’s fee or like payment in connection with the Rights
Offering, the Private Placement or the issuance or sale of the New Money First
Lien Issuer Notes, the First Lien Party City Exchange Notes or the Private
Placement Notes, as applicable, to such Commitment Party.

Section 6.11 Legal Proceedings. There are no legal, governmental,
administrative, judicial or regulatory investigations, audits, actions, suits,
claims, arbitrations, demands, demand letters, claims, notices of noncompliance
or violations, or proceedings, pending to which such Commitment Party or any of
its Subsidiaries is a party, in each case that will prohibit, delay, or
materially and adversely impact such Commitment Party’s performance of its
obligations under this Agreement or the other Transaction Agreements; and, to
the knowledge of the Commitment Parties, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others.

 

34



--------------------------------------------------------------------------------

Section 6.12 Sufficiency of Funds. As of the date of funding of the Backstop
Amount and the Private Placement Purchase Amount pursuant to Section 2.4(b), as
applicable, each Commitment Party reasonably expects to have available funds
sufficient to pay its Backstop Amount and the Private Placement Purchase Amount,
as applicable. For the avoidance of doubt, such Commitment Party acknowledges
that its obligations under this Agreement and the other Transaction Agreements
are not conditioned in any manner upon its obtaining financing.

ARTICLE VII

ADDITIONAL COVENANTS

Section 7.1 Commercially Reasonable Efforts. Without in any way limiting any
other respective obligation of the Credit Parties or any Commitment Party in
this Agreement, each Party shall use commercially reasonable efforts to take or
cause to be taken all actions, and do or cause to be done all things, reasonably
necessary, proper or advisable in order to consummate and make effective the
Transaction contemplated by this Agreement, including using commercially
reasonable efforts in:

(i) timely preparing and filing all documentation reasonably necessary to effect
all necessary notices, reports and other filings of such Person and to obtain as
promptly as practicable all consents, registrations, approvals, permits and
authorizations necessary or advisable to be obtained from any third party or
Governmental Entity;

(ii) defending any causes of action, suits, or legal or regulatory proceedings
or any other action taken by any Person in any way challenging (A) this
Agreement or any other Transaction Agreement or (B) the consummation of the
Transaction contemplated hereby and thereby, including seeking to have any stay
or temporary restraining order entered by any Governmental Entity vacated or
reversed; and

(iii) working together in good faith to finalize the Transaction Agreements and
all other documents relating thereto,

provided that the obligations of each Private Placement Party under this
Section 7.1 is limited to Transaction Agreements to which it is a party and the
Private Placement.

Section 7.2 [Reserved].

Section 7.3 No Integration; No General Solicitation. Neither the Credit Parties
nor any of their affiliates (as defined in Rule 501(b) of Regulation D
promulgated under the Securities Act) will, directly or through any agent, sell,
offer for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act) that is or will be integrated with
the sale of the New Money First Lien Issuer Notes in a manner that would require
registration of the New Money First Lien Issuer Notes to be issued by the Credit
Parties on the Closing Date under the Securities Act. None of the Credit Parties
or any of their affiliates or any other Person acting on its or their behalf
will solicit offers for, or offer or sell, any New Money First Lien Issuer Notes
by means of any form of general solicitation or general advertising in any
manner involving a public offering within the meaning of Section 4(a)(2).

 

35



--------------------------------------------------------------------------------

Section 7.4 Listing. The issued shares of common stock of HoldCo shall remain
listed on the New York Stock Exchange (“NYSE”) at Closing.

Section 7.5 Amendments to the Senior Credit Facilities. The Credit Parties shall
not amend, modify, waive, or otherwise alter (or seek to amend, modify, waive,
or otherwise alter) the Senior Credit Facilities or any provisions contained
therein in any manner that would be materially adverse to the Commitment Parties
without the prior written consent of the Requisite Commitment Parties, which
shall be given in their sole discretion.

Section 7.6 Unrestricted Subsidiary Designation Under the Senior Credit
Facilities. The Issuers and their respective Subsidiaries shall be designated as
unrestricted subsidiaries under the Credit Agreements at or substantially
concurrent with Closing, and evidence of the release of Liens and guarantees
with respect thereto and copies of UCC filings shall have been delivered to the
Collateral Trustee in form and substance reasonably satisfactory to the
Collateral Trustee and the Commitment Parties.

Section 7.7 Incurrence of Additional Debt Obligations. The Credit Parties shall
not incur, create, assume, guarantee or otherwise become liable for any
additional obligation for borrowed money, purchase money indebtedness or any
additional obligation of any other person or entity, whether or not evidenced by
a note, bond, debenture, guarantee, indemnity, letter of credit or similar
instrument, except (i) in the ordinary course of business consistent with past
practice or (ii) in connection with the Transaction as contemplated by the
Transaction Agreements (including the Transaction Term Sheet) as they exist on
the date hereof, in each case as otherwise not prohibited under this Agreement.

Section 7.8 Alternative Transactions. The Credit Parties shall not engage in
negotiations or otherwise pursue or enter into any Alternative Transaction on or
prior to Closing.

Section 7.9 DTC Eligibility. To the extent permitted by DTC, the Credit Parties
shall use commercially reasonable efforts to promptly make all New Money First
Lien Issuer Notes deliverable to the Commitment Parties eligible for deposit
with DTC.

Section 7.10 Use of Proceeds. The Issuer will apply the proceeds from the
Private Placement, the exercise of the Subscription Rights and the sale of the
Unsubscribed New Money First Lien Issuer Notes for payment of a distribution to
Holdings in an amount equal to no more than $90.0 million, and the remaining
$10.0 million of proceeds will be available to be used by the Issuer for working
capital and general corporate purposes and be subject to an agreed restricted
payment covenant and each other covenant in the New Money First Lien Issuer
Notes Indenture. The Issuers agree that, at Closing, a portion of the “Due from
affiliates” balance on the Issuers’ balance sheet will be reallocated to the
“accounts receivable” balance on the Issuers’ balance sheet (net of accounts
payable) in an amount equal to the greater of (1) actual purchases by Affiliates
(domestic and international) of the Issuers from either Issuer and their
subsidiaries in the 60 days prior to Closing and (2) $7.9 million (with half due
within 30 days after Closing and

half due within 60 days after Closing). At Closing the Issuers shall provide a
certificate of an officer of the Issuer confirming the amount of the “accounts
receivable” balance as described in the preceding sentence.

 

36



--------------------------------------------------------------------------------

Section 7.11 Notes Legend. Each certificate evidencing Rights Offering Notes and
Private Placement Notes that are issued in connection with this Agreement shall
be stamped or otherwise imprinted with a legend (the “Legend”) in substantially
the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS,
AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”

In the event that any such Rights Offering Notes or Private Placement Notes are
uncertificated, such Rights Offering Notes or Private Placement Notes shall be
subject to a restrictive notation substantially similar to the Legend in the
stock ledger or other appropriate records maintained by the Credit Parties or
agent and the term “Legend” shall include such restrictive notation.

The Credit Parties shall remove the Legend (or restrictive notation, as
applicable) set forth above from the certificates evidencing any such shares (or
the stock ledger or other appropriate Credit Parties’ records, in the case of
uncertified shares) at any time after the restrictions described in such Legend
cease to be applicable, including, as applicable, when such shares may be sold
under Rule 144 of the Securities Act without volume or manner of sale
restrictions by any holder which is not an affiliate of the Issuer. The Credit
Parties may reasonably request such opinions, certificates or other evidence
that such restrictions or conditions no longer apply as a condition to removing
the Legend.

ARTICLE VIII

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

Section 8.1 Conditions to the Obligations of the Commitment Parties. The
obligation of each Commitment Party to consummate the Transaction contemplated
hereby shall be subject to (unless waived or amended in accordance with
Section 8.2 hereof) the satisfaction of the following conditions prior to or at
the Closing:

(a) Exchange Offer and Consent Solicitation. The Exchange Offer and Consent
Solicitation shall have been consummated or shall be consummated substantially
concurrent with Closing, in all material respects, in accordance with the
Transaction Agreements, and the Settlement Date shall have occurred or shall
occur substantially concurrent with Closing.

(b) Rights Offering. The Rights Offering shall have been conducted, in all
material respects, in accordance with the Transaction Agreements, and the Early
Participation Time shall have occurred.

 

37



--------------------------------------------------------------------------------

(c) Opinions. The Commitment Parties shall have received, on the Closing Date,
opinions of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Credit
Parties, and customary local counsel opinion from counsel qualified to render
opinions under the laws of Minnesota, dated as of the Closing Date, which shall
be reasonably satisfactory to the Commitment Parties in all respects.

(d) Fees and Expense Reimbursement. The Credit Parties shall have paid (or such
amounts shall be paid concurrently with the Closing) all fees and expense
reimbursement amounts invoiced through the Closing Date of each Commitment Party
as required in accordance with the terms of the Transaction Support Agreement or
the Private Placement Commitment Agreement (as defined in the Transaction
Support Agreement) among the Credit Parties and such Commitment Party.

(e) Consents. All governmental and third-party notifications, filings, consents,
waivers and approvals set forth on Schedule 6 and required for the consummation
of the Transaction contemplated by this Agreement or the other Transaction
Agreements shall have been made or received.

(f) No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the Transaction
contemplated by this Agreement or the other Transaction Agreements.

(g) Representations and Warranties.

(i) The representations and warranties of the Credit Parties and HoldCo, as
applicable, contained in Sections 4.1 (Organization and Qualification), 4.2
(Corporate Power and Authority), 4.3 (Execution and Delivery; Enforceability),
4.5 (No Conflict) (but only with respect to clauses (ii) and (iii)), 4.7 (No
Violation; Compliance with Laws), 4.13 (Compliance with Money Laundering Laws),
4.14 (Compliance with Sanctions Laws), 4.15 (Investment Company Act), 4.16
(Security Documents; Intercreditor Agreement) (but as it relates to perfection
of the security interests under the Security Documents, only to the extent any
such security interest may be perfected by the filing of a financing statement
under the Uniform Commercial Code), 4.24 (Solvency of Issuer) and 5.1
(Authorized and Issued Capital Stock) shall be true and correct in all respects
on and as of the date of this Agreement and the Closing Date with the same
effect as if made on and as of the Closing Date (except for such representations
and warranties made as of a specified date, which shall be true and correct only
as of the specified date).

(ii) The representations and warranties of the Credit Parties and HoldCo, as
applicable, contained in this Agreement other than those referred to in
clause (i) above shall be true and correct (disregarding all materiality or
Material Adverse Effect qualifiers) on and as of the date of this Agreement and
the Closing Date with the same effect as if made on and as of the Closing Date
(except for such representations and warranties made as of a specified date,
which shall be true and correct only as of the specified date), except where the
failure to be so true and correct would not have, individually or in the
aggregate, a Material Adverse Effect.

 

38



--------------------------------------------------------------------------------

(h) Covenants. The Credit Parties shall have performed and complied, in all
material respects, in the reasonable determination of the Requisite Commitment
Parties, with all of their respective covenants and agreements contained in this
Agreement that contemplate, by their terms, performance or compliance on or
prior to the Closing Date.

(i) Material Adverse Effect; No Defaults. Since March 31, 2020, there shall not
have occurred, and there shall not exist (i) any Event that has had or
reasonably would be expected to have, individually or in the aggregate, a
Material Adverse Effect, or (ii) any default or event of default under any
material Contract, including any Default or Event of Default (as each is defined
under each Senior Credit Facility) that has occurred and is continuing under any
Senior Credit Facility.

(j) Officer’s Certificate. The Commitment Parties shall have received on and as
of the Closing Date a certificate of the chief executive officer or chief
financial officer of HoldCo confirming that the conditions set forth in
Sections 8.1(g), (h), and (i) hereof have been satisfied.

(k) Commitment Premium. The Credit Parties shall have paid (or such amounts
shall be paid concurrently with the Closing) to each Commitment Party the
applicable Commitment Premium payable to such Commitment Party as set forth in
Section 3.2 hereof.

(l) Funding Notice. The Commitment Parties shall have received the Funding
Notice in accordance with the terms of this Agreement.

(m) Transaction Support Agreement. The Transaction Support Agreement shall be in
full force and effect and shall have not been terminated.

(n) Execution of the Definitive Documents. Entry into the Definitive Documents,
including the Intercreditor Agreement, as required in accordance with the terms
of the Transaction Support Agreement and each Private Placement Commitment
Agreement, in each case reasonably acceptable in form and substance to (i) the
Requisite Backstop Parties and (ii) the Requisite Private Placement Parties.

(o) Execution of Certain Intra-Company Agreements. The Credit Parties and the
Anagram Co-Issuer shall have entered into the Intra-Company Agreements, in each
case acceptable in form and substance to the Requisite Backstop Parties and
Requisite Private Placement Parties.

(p) Security Documents.

(i) The Commitment Parties shall have received each of the Security Documents,
duly executed and delivered by the Issuers and the Guarantors and the Collateral
Trustee;

(ii) The Commitment Parties shall have received the results of a recent lien
search with respect to the Issuers and the Guarantors in the jurisdiction where
each such Issuer and Guarantor is located, and such search results shall reveal
no liens on any assets of the Issuers and the Guarantors except for Permitted
Liens or liens discharged substantially concurrently with or prior to the
Closing Date;

 

39



--------------------------------------------------------------------------------

(iii) The Commitment Parties shall have received appropriate UCC and
intellectual property filings with respect to the Collateral, duly executed to
the extent applicable, which are in a form ready to be filed, in form and
substance reasonably satisfactory to the Commitment Parties; and

(iv) With respect to any Collateral that is required to be delivered pursuant to
the terms of the Security Agreement, the Credit Parties shall have used
commercially reasonable efforts to deliver (or cause to be delivered) collateral
trust letter(s) (or the equivalent thereof) in form and substance reasonably
satisfactory to the Commitment Parties and the Credit Parties.

Section 8.2 Waiver or Amendment of Conditions to the Obligations of the
Commitment Parties. All or any of the conditions set forth in Sections 8.1(a),
(b), (c), (e), (g), (h), (i), (j), (l), (n), (o) and (p) hereof may only be
waived or amended in whole or in part with respect to all Commitment Parties by
a written instrument executed by the Requisite Commitment Parties in their sole
discretion, and if so waived, all Commitment Parties shall be bound by such
waiver or amendment. Any of the conditions not listed in the preceding sentence
may only be waived or amended in whole or in part with respect to all Commitment
Parties by a written instrument executed by all Commitment Parties.

Section 8.3 Conditions to the Obligations of the Credit Parties. The obligations
of the Credit Parties to consummate the Transaction contemplated hereby at
Closing with any Commitment Party is subject to (unless waived by the Credit
Parties in writing in their sole discretion) the satisfaction of each of the
following conditions:

(a) Exchange Offer and Consent Solicitation. The Exchange Offer and Consent
Solicitation shall have been consummated or are being consummated substantially
concurrent with Closing, in all material respects, in accordance with the
Transaction Agreements, and the Settlement Date shall have occurred or is
occurring substantially concurrent with Closing.

(b) Rights Offering. The Early Participation Time shall have occurred, and the
Credit Parties shall have received at least $100.0 million in cash pursuant to
the Rights Offering and the Private Placement.

(c) No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the Transaction
contemplated by this Agreement.

(d) Representations and Warranties. The representations and warranties of the
Commitment Parties contained in this Agreement shall be true and correct in all
material respects on and as of the Closing Date with the same effect as if made
on and as of the Closing Date (except for such representations and warranties
made as of a specified date, which shall be true and correct in all material
respects only as of the specified date), except for such representations and
warranties in respect of which the failure to be true and correct in all
material respects would not reasonably be expected to, individually or in the
aggregate, have a material and adverse effect on the ability of such Commitment
Parties to consummate the Transaction.

 

40



--------------------------------------------------------------------------------

(e) Covenants. The Commitment Parties shall have performed and complied, in all
material respects, with all of their respective covenants and agreements
contained in this Agreement that contemplate, by their terms, performance or
compliance prior to the Closing Date.

(f) Transaction Support Agreement. The Transaction Support Agreement shall be in
full force and effect and shall have not been terminated as to all parties
thereto.

ARTICLE IX

INDEMNIFICATION AND CONTRIBUTION

Section 9.1 Indemnification Obligations. Subject to the limitations set forth in
this Article IX, from and after the date of this Agreement, the Credit Parties
(collectively, the “Indemnifying Parties” and each, an “Indemnifying Party”)
shall, jointly and severally, indemnify and hold harmless each Commitment Party
and its Affiliates, Related Funds, equity holders, members, partners, general
partners, managers and its and their respective Representatives and controlling
persons (each, an “Indemnified Person”) from and against any and all losses,
claims, damages, liabilities and costs and expenses (other than Taxes of the
Commitment Parties except to the extent otherwise provided for in Section 2.5(b)
of this Agreement) (collectively, “Losses”) that any such Indemnified Person may
incur or to which any such Indemnified Person may become subject arising out of
or in connection with this Agreement and the Transaction contemplated hereby,
including the Backstop Commitment, the Rights Offering, the Private Placement,
the payment of the Commitment Premium or the use of the proceeds of the Rights
Offering or the Private Placement, or any claim, challenge, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any Indemnified Person is a party thereto, whether or not such
proceedings are brought by the Credit Parties, their respective equity holders,
Affiliates, Related Funds, creditors or any other Person, and reimburse each
Indemnified Person upon demand for reasonable documented out-of-pocket (with
such documentation subject to redaction only to preserve attorney client and
work product privileges) legal or other third-party expenses actually incurred
in connection with investigating, preparing to defend or defending, or providing
evidence in or preparing to serve or serving as a witness with respect to, any
lawsuit, investigation, claim or other proceeding relating to any of the
foregoing (including in connection with the enforcement of the indemnification
obligations set forth herein), irrespective of whether or not the Transaction
contemplated by this Agreement is consummated or whether or not this Agreement
is terminated; provided that the foregoing indemnity will not, as to any
Indemnified Person, apply to Losses (a) as to a Defaulting Backstop Party or its
Related Parties related to a Backstop Party Default by such Defaulting Backstop
Party or its Related Parties, (b) as to a Defaulting Private Placement Party or
its Related Parties related to a Private Placement Party Default by such
Defaulting Private Placement Party or its Related Parties or (c) to the extent
they are found by a final, non-appealable judgment of a court of competent
jurisdiction to arise from the willful misconduct or gross negligence of such
Indemnified Person (except that this Section 9.1(c) shall not apply if the
finding of willful misconduct or gross negligence arises solely out of the
Indemnified Person’s participation in the Transaction in accordance with the
terms contemplated by the Transaction Agreements (which, for the avoidance of
doubt, shall not include any finding of willful misconduct or gross negligence
that arises out of or is in connection with any act or failure to act on the
part of the Indemnified Person which are beyond the terms of the Transaction
Agreements)).

 

41



--------------------------------------------------------------------------------

Section 9.2 Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation,
investigation or proceeding (an “Indemnified Claim”), such Indemnified Person
will, if a claim is to be made hereunder against the Indemnifying Party in
respect thereof, notify the Indemnifying Party promptly in writing of the
commencement thereof; provided, that (a) the omission to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability
that it may have hereunder except to the extent that it has been materially
prejudiced by such failure and (b) the omission to so notify the Indemnifying
Party will not relieve the Indemnifying Party from any liability that it may
have to such Indemnified Person otherwise than on account of this Agreement. In
case any such Indemnified Claims are brought against any Indemnified Person and
such Indemnified Person notifies the Indemnifying Party of the commencement
thereof, the Indemnifying Party will be entitled to participate therein and, at
its election by providing written notice to such Indemnified Person, the
Indemnifying Party will be entitled to assume the defense thereof, with counsel
reasonably acceptable to such Indemnified Person; provided, that if the parties
(including any impleaded parties) to any such Indemnified Claims include both
such Indemnified Person and the Indemnifying Party and based on advice of such
Indemnified Person’s counsel there are legal defenses available to such
Indemnified Person that are different from or additional to those available to
the Indemnifying Party, such Indemnified Person shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such Indemnified Claims. Upon receipt of notice from the
Indemnifying Party to such Indemnified Person of its election to so assume the
defense of such Indemnified Claims with counsel reasonably acceptable to the
Indemnified Person, the Indemnifying Party shall not be liable to such
Indemnified Person for expenses incurred by such Indemnified Person in
connection with the defense thereof or participation therein (other than
reasonable documented out-of-pocket costs of investigation) unless (i) such
Indemnified Person shall have employed separate counsel (in addition to any
local counsel) in connection with the assertion of legal defenses in accordance
with the proviso to the immediately preceding sentence (it being understood,
however, that the Indemnifying Party shall not be liable for the expenses of
more than one separate counsel representing the Indemnified Person who is party
to such Indemnified Claims (in addition to one local counsel in each
jurisdiction where local counsel is required), (ii) the Indemnifying Party shall
not have employed counsel reasonably acceptable to such Indemnified Person to
represent such Indemnified Person within a reasonable time after the
Indemnifying Party has received notice of commencement of the Indemnified Claims
from, or delivered on behalf of, the Indemnified Person, (iii) after the
Indemnifying Party assumes the defense of the Indemnified Claims, the
Indemnified Person determines in good faith that the Indemnifying Party has
failed or is failing to defend such claim and provides written notice of such
determination and the basis for such determination, and such failure is not
reasonably cured within ten (10) Business Days following receipt of such notice
by the Indemnifying Party, or (iv) the Indemnifying Party shall have authorized
in writing the employment of counsel for such Indemnified Person.

 

42



--------------------------------------------------------------------------------

Section 9.3 Settlement of Indemnified Claims. The Indemnifying Party shall not
be liable for any settlement of any Indemnified Claims effected by such
Indemnified Person without the written consent of the Indemnifying Party (which
consent shall not be unreasonably withheld, conditioned or delayed). If any
settlement of any Indemnified Claims is consummated with the written consent of
the Indemnifying Party or if there is a final judgment for the plaintiff in any
such Indemnified Claims, the Indemnifying Party agrees to indemnify and hold
harmless each Indemnified Person from and against any and all Losses by reason
of such settlement or judgment to the extent such Losses are otherwise subject
to indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, this Article IX. Notwithstanding anything in this
Article IX to the contrary, if at any time an Indemnified Person shall have
requested the Indemnifying Party to reimburse such Indemnified Person for legal
or other expenses in connection with investigating, responding to or defending
any Indemnified Claims as contemplated by this Article IX, the Indemnifying
Party shall be liable for any settlement of any Indemnified Claims effected
without its written consent if (i) such settlement is entered into more than
thirty (30) days after receipt by the Indemnifying Party of such request for
reimbursement and (ii) the Indemnifying Party shall not have reimbursed such
Indemnified Person in accordance with such request prior to the date of such
settlement. The Indemnifying Party shall not, without the prior written consent
of an Indemnified Person (which consent shall be granted or withheld,
conditioned or delayed in the Indemnified Person’s sole discretion), effect any
settlement of any pending or threatened Indemnified Claims in respect of which
indemnity or contribution has been sought hereunder by such Indemnified Person
unless (i) such settlement includes an unconditional release of such Indemnified
Person in form and substance reasonably satisfactory to such Indemnified Person
from all liability on the claims that are the subject matter of such Indemnified
Claims and (ii) such settlement does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

Section 9.4 Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from
Losses that are subject to indemnification pursuant to Section 9.1 hereof, then
the Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Losses in such proportion as is
appropriate to reflect not only the relative benefits received by the
Indemnifying Party, on the one hand, and such Indemnified Person, on the other
hand, but also the relative fault of the Indemnifying Party, on the one hand,
and such Indemnified Person, on the other hand, as well as any relevant
equitable considerations. It is hereby agreed that the relative benefits to the
Indemnifying Party, on the one hand, and all Indemnified Persons, on the other
hand, shall be deemed, with respect to the Commitment Parties, to be in the same
proportion as (a) the total value received or proposed to be received by the
Credit Parties from the Commitment Parties pursuant to the issuance and sale of
the New Money First Lien Issuer Notes in the Rights Offering and the Private
Placement and the Funding Amount contemplated by this Agreement bears to (b) the
Commitment Premium paid or proposed to be paid to the Commitment Parties.
Subject to Section 9.6 hereof, the Indemnifying Parties also agree that no
Indemnified Person shall have any liability based on their comparative or
contributory negligence to the Indemnifying Parties in connection with an
Indemnified Claim.

Section 9.5 Treatment of Indemnification Payments. All amounts paid by an
Indemnifying Party to an Indemnified Person under this Article IX shall, to the
extent permitted by applicable Law, be treated as adjustments to the Purchase
Price solely for Tax purposes. The provisions of this Article IX are an integral
part of the Transaction contemplated by this Agreement and without these
provisions the Commitment Parties would not have entered into this Agreement.

 

43



--------------------------------------------------------------------------------

Section 9.6 Survival of Representations, Warranties, Covenants, Indemnities and
Agreements. All representations, warranties, covenants and agreements made in
this Agreement shall survive the Closing, except for covenants and agreements
that by their express terms are to be satisfied at Closing, and will remain
operative and in full force and effect until the latest date permitted by
applicable Law, including the indemnification and other obligations of the
Credit Parties pursuant to this Article IX and the other obligations set forth
in Section 10.6.

ARTICLE X

TERMINATION

Section 10.1 Consensual Termination. This Agreement may be terminated and the
Transaction contemplated hereby may be abandoned at any time prior to the
Closing Date by mutual written consent of the Credit Parties and the Requisite
Commitment Parties.

Section 10.2 Automatic Termination; General. This Agreement shall automatically
terminate:

(a) upon Closing;

(b) if the Transaction Support Agreement is terminated in accordance with its
terms with respect to all Parties thereto;

(c) if the Exchange Offer, Consent Solicitation and Rights Offering are not
launched on or before 11:59 p.m., New York City time, on June 29, 2020 (or such
later date as agreed to by the Requisite Commitment Parties) in a manner
consistent with the Transaction Agreements;

(d) if the Closing Date has not occurred by (x) 11:59 p.m., New York City time
on August 3, 2020 (as it may be extended pursuant to Section 2.3(a) or
Section 2.3(b) hereof) or (y) such later date as agreed to by each Commitment
Party (other than a Commitment Party that has used its right to terminate this
Agreement with respect to itself pursuant to Section 10.5(a)) and the Credit
Parties (the “Outside Date”);

(e) if any Credit Party is adjudged bankrupt or insolvent, files a voluntary
petition for relief seeking bankruptcy, dissolution, winding up, liquidation or
other relief, under any bankruptcy, insolvency or similar laws, whether domestic
or foreign, consents to the appointment of a receiver, administrator or other
similar official of all or a substantial part of its property, makes a general
assignment arrangement for the benefit of creditors or takes any corporate
action for authorizing any of the foregoing;

(f) if any involuntary case against any Credit Party is commenced or any
involuntary petition seeking bankruptcy, dissolution, winding up, liquidation,
administration or other relief in respect of any Credit Party or its debts, or a
substantial part of its assets, under any bankruptcy, insolvency,
administration, receivership or similar laws, whether domestic or foreign, is
filed and either such involuntary proceeding is not dismissed within fifteen
(15) days after the filing thereof or any court order grants the relief sought
in such involuntary proceeding; or

 

44



--------------------------------------------------------------------------------

(g) if any Credit Party admits in writing its inability to pay or meet its debts
as they mature or suspends payments thereof or consents to the institution of,
or fails to contest in a timely and appropriate manner, any involuntary
proceeding or petition described above or files an answer admitting the material
allegations of a petition filed against it in any such proceeding.

For the avoidance of doubt, if the Credit Parties terminate the Transaction
Support Agreement with respect to any particular Backstop Party in accordance
with and pursuant to Section 5(c) of the Transaction Support Agreement, such
Backstop Party will immediately cease to be a Party to this Agreement pursuant
to this Section 10.2 with respect to itself only and this Agreement shall
continue in full force and effect with respect to the remaining Parties.

Section 10.3 Termination by the Credit Parties. This Agreement may be terminated
by the Credit Parties upon written notice to each Commitment Party if:

(a) the Closing Date has not occurred by the Outside Date (as the same may be
extended pursuant to Section 2.3(a) or Section 2.3(b) hereof); provided, that
the Credit Parties shall not have the right to terminate this Agreement pursuant
to this Section 10.3(a) if any of them is then in willful or intentional breach
of this Agreement;

(b) any Credit Party or its board of directors or similar governing body
determines (considering the advice of counsel) that its fiduciary duties require
the Credit Party to terminate this Agreement (or to otherwise not perform its
obligations under this Agreement);

(c) if the Credit Parties shall not receive at least $100.0 million pursuant to
the Rights Offering, the Private Placement and this Agreement; provided, that
any termination pursuant to this Section 10.3(c) shall not relieve or otherwise
limit the liability of any Defaulting Backstop Party or Defaulting Private
Placement Party, as applicable, hereto for any breach or violation of its
obligations under this Agreement or any documents or instruments delivered in
connection herewith;

(d) the Exchange Offer and Consent Solicitation shall not have been consummated
on, or are not being consummated substantially concurrent with, the Closing; or

(e) subject to the right of the Commitment Parties to arrange a Backstop Party
Replacement in accordance with Section 2.3(a) or a Private Placement Party
Replacement in accordance with Section 2.3(b) (which will be deemed to cure any
material breach by the replaced Commitment Party pursuant to this
Section 10.3(e)), (i) Commitment Parties constituting the Requisite Commitment
Parties shall have breached in any material respect any representation,
warranty, covenant or other agreement made by such Commitment Parties in this
Agreement or any such representation or warranty shall have become inaccurate
and such breach or inaccuracy would or would reasonably be expected to,
individually or in the aggregate, cause a condition set forth in Section 8.3(d)
or Section 8.3(e) not to be satisfied, (ii) the Company shall have delivered
written notice of such breach or inaccuracy to each such Commitment Party
(provided that the failure of such Commitment Party to properly notify the
Credit Parties of the occurrence of such breach or inaccuracy in accordance
herewith shall not prohibit the Credit Parties from terminating this Agreement
in accordance with this Section 10.3(e)), and (iii) each such breach or
inaccuracy is not cured by each such Commitment Party by the earlier of (x) the
tenth (10th) Business Day after receipt of such notice by such Commitment Party
and (y) the third (3rd) day prior to the Outside Date; provided, that the
Company shall not have the right to terminate this Agreement pursuant to this
Section 10.3(d) if it is then in willful or intentional breach of this
Agreement.

 

45



--------------------------------------------------------------------------------

Section 10.4 Termination by the Requisite Commitment Parties. This Agreement may
be terminated by the Requisite Backstop Parties or the Requisite Private
Placement Parties upon written notice to the Credit Parties if:

(a) any of the Transaction Agreements or any of the other Definitive Documents
is amended or modified in any material respect without the prior written consent
of the Requisite Commitment Parties;

(b) the Credit Parties file any cause of action against and/or seek to restrict
or hinder the enforcement of any rights of the holders of Senior Notes Claims in
their capacity as such that is inconsistent with this Agreement (or if the
Credit Parties support any such motion, application or adversary proceeding
commenced by any third party or consent to the standing of any such third
party);

(c) any Credit Party (i) amends or modifies, or files a pleading seeking
authority to amend or modify, the Transaction Agreements or any of the other
Definitive Documents in a manner that is materially inconsistent with this
Agreement; (ii) suspends or revokes the Transaction Agreements; or
(iii) publicly announces its intention to take any such action listed in
sub-clause (i) or (ii) of this subsection, in each case without the prior
written consent of the Requisite Commitment Parties;

(d) a breach in any material respect by any Credit Party of any representation,
warranty, covenant or other agreement made by such Credit Party in this
Agreement or any such representation or warranty shall have become inaccurate
and (i) such breach or inaccuracy would or would reasonably be expected to,
individually or in the aggregate, cause a condition set forth in Sections 8.1(g)
or 8.1(h) not to be satisfied, (ii) the Requisite Commitment Parties shall have
delivered written notice of such breach or inaccuracy to the Credit Parties
(provided that the failure of the Credit Parties to properly notify the
Commitment Parties of the occurrence of such breach or inaccuracy in accordance
herewith shall not prohibit the Requisite Commitment Parties from terminating
this Agreement in accordance with this Section 10.4(d)), and (iii) if such
breach or inaccuracy is capable of being cured, such breach or inaccuracy is not
cured by the Credit Parties by fifth (5th) Business Day after receipt of such
notice; provided, that Closing shall not occur until such breach is cured
pursuant to clause (iii) of this Section 10.4(d); provided further, that this
Agreement shall not terminate pursuant to this Section 10.4(d) if the Requisite
Commitment Parties are then in willful or intentional breach of this Agreement;

(e) since June 26, 2020, there shall have occurred any Event, development,
occurrence or change that, individually, or together with all other Events, has
had or would reasonably be expected to have a Material Adverse Effect;

(f) any Default or Event of Default (as defined under each Senior Credit
Facility) under the applicable Senior Credit Facility or any event of default
under any material Contract has occurred and is continuing;

 

46



--------------------------------------------------------------------------------

(g) with respect to the Requisite Private Placement Parties or Requisite
Backstop Parties (excluding any Defaulting Backstop Party), if the Credit
Parties shall not receive at least $41.5 million pursuant to the Rights Offering
and this Agreement (excluding the Private Placement); provided, that any
termination pursuant to this Section 10.4(g) shall not relieve or otherwise
limit the liability of any Defaulting Backstop Party for any breach or violation
of its obligations under this Agreement or any documents or instruments
delivered in connection herewith; or

(h) with respect to the Requisite Backstop Parties or Requisite Private
Placement Parties (excluding a Defaulting Private Placement Party), if the
Credit Parties shall not receive at least $58.5 million pursuant to the Private
Placement and this Agreement (excluding the Rights Offering); provided, that any
termination pursuant to this Section 10.4(h) shall not relieve or otherwise
limit the liability of any Defaulting Private Placement Party for any breach or
violation of its obligations under this Agreement or any documents or
instruments delivered in connection herewith.

Section 10.5 Termination by Commitment Parties(a) .

(a) This Agreement may be terminated by any Commitment Party, as to itself only,
upon written notice to the Credit Parties if (i) the Closing Date has not
occurred by 11:59 p.m., New York City time on August 3, 2020 (as it may be
extended pursuant to Section 2.3(a) or Section 2.3(b) hereof) or such later date
as agreed to by such Commitment Party and the Credit Parties, (ii) the Credit
Parties shall not have received at least $100.0 million pursuant to the Rights
Offering, the Private Placement and this Agreement (provided, that, any
Defaulting Backstop Party or Defaulting Private Placement Party shall not have
the right to terminate this Agreement pursuant to this Section 10.5(a)(ii)), or
(iii) (A) any of the Transaction Agreements or any of the other Definitive
Documents to which such Commitment Party is party or (B) any of the forms of the
Intra-Company Agreements in existence on the date hereof is amended or modified
in any material respect without the prior written consent of such Commitment
Party.

(b) If any Backstop Party denies or disaffirms this Agreement in writing
(electronic or otherwise), or upon the occurrence of any termination by a
Backstop Party (the “Withdrawing Backstop Party”) pursuant to Section 10.5(a)
hereof, the remaining Backstop Parties (other than any Withdrawing Backstop
Party) shall have the right, but not the obligation, within five (5) Business
Days after receipt of written notice from the Credit Parties to all Backstop
Parties of such withdrawal, which notice shall be given promptly following the
occurrence of such withdrawal and to all Backstop Parties substantially
concurrently (such five (5) Business Day period, the “Backstop Party Withdrawal
Replacement Period”), to make arrangements for one or more of the Backstop
Parties (other than the Withdrawing Backstop Party) to purchase all or any
portion of the Available New Money First Lien Issuer Notes (such purchase, a
“Backstop Party Withdrawal Replacement”) on the terms and subject to the
conditions set forth in this Agreement (such Backstop Parties, the “Withdrawal
Replacement Backstop Parties”). Any such Available New Money First Lien Issuer
Notes purchased by a Withdrawal Replacement Backstop Party shall be included,
among other things, in the determination of (x) the Unsubscribed New Money First
Lien Issuer Notes to be purchased by such Withdrawal Replacement Backstop Party
for all purposes hereunder, (y) the Backstop Commitment Percentage of such
Withdrawal Replacement Backstop Party for all purposes hereunder, including the
allocation of the

 

47



--------------------------------------------------------------------------------

Commitment Premium, and (z) the Backstop Commitment of such Withdrawal
Replacement Backstop Party for purposes of the definition of the “Requisite
Backstop Parties.” If the withdrawal of a Backstop Party occurs, the Outside
Date shall be delayed only to the extent necessary to allow for the Backstop
Party Withdrawal Replacement to be completed within the Backstop Party
Withdrawal Replacement Period.

(c) Nothing in this Agreement shall be deemed to require a Backstop Party to
purchase (i) more than its Backstop Commitment Percentage of the Unsubscribed
New Money First Lien Issuer Notes, unless otherwise agreed by such Backstop
Party pursuant to Section 2.2 hereof, or (ii) any Private Placement Notes,
unless otherwise agreed by such Backstop Party pursuant to Section 2.3 hereof.

Section 10.6 Effect of Termination.

(a) Upon termination of this Agreement as to all or any Party pursuant to this
Article X, this Agreement shall forthwith become void and of no force or effect
and there shall be no further obligations or liabilities on the part of each
such Party; provided, that (i) subject to Section 2.3(b) hereof, the obligations
of the Credit Parties to pay the fees and expense reimbursement pursuant to
Section 8.1 hereof and to satisfy their indemnification obligations pursuant to
Article IX shall survive the termination of this Agreement and shall remain in
full force and effect, in each case, until such obligations have been satisfied,
(ii) the provisions set forth in this Section 10.6 and Article XI shall survive
the termination of this Agreement in accordance with their terms and
(iii) subject to Section 11.10 hereof, nothing in this Section 10.6 shall
relieve any Party from liability for its gross negligence, willful misconduct or
any willful or intentional breach of this Agreement. For purposes of this
Agreement, “willful or intentional breach” means a breach of this Agreement that
is a consequence of an act undertaken by the breaching party with the knowledge
that the taking of such act would, or would reasonably be expected to, cause a
breach of this Agreement.

(a) For the avoidance of doubt, upon any termination of this Agreement other
than in connection with the consummation of the Closing, each Backstop Party
will be deemed to have automatically revoked and withdrawn any exercise of its
Subscription Rights and its Commitments and otherwise revoked and withdrawn all
consents given to exchange or transfer to the Credit Parties any of its existing
Senior Notes or Senior Notes Claims pursuant to this Agreement, without any
further action and irrespective of the expiration or availability of any
“withdrawal period” or similar restriction, whereupon any such exercises and
consents will be deemed, for all purposes, to be null and void ab initio and
will not be considered or otherwise used in any manner by the Parties in
connection with the Transaction, the Rights Offering, and this Agreement, and
the Credit Parties agree not to accept any such exercises or consents or to
consummate the Rights Offering, and to take all actions necessary or reasonably
required to allow the Backstop Parties to arrange with their custodian and
brokers to effectuate the withdrawal of such exercises and consents, including
the reopening or extension of any withdrawal or similar periods.

 

48



--------------------------------------------------------------------------------

ARTICLE XI

GENERAL PROVISIONS

Section 11.1 Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via electronic facsimile (with confirmation), mailed by
registered or certified mail (return receipt requested) or delivered by an
express courier (with confirmation) to the Parties at the following addresses
(or at such other address for a Party as may be specified by like notice):

 

  (a)

If to the Credit Parties:

Party City Holdco Inc.

80 Grasslands Road

Elmsford, New York 10523

Attn: Todd Vogensen

Email: tvogensen@partycity.com

with a copy (which shall not constitute notice) to:

Party City Holdco Inc.

80 Grasslands Road

Elmsford, New York 10523

Attn: Office of General Counsel

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, New York 10001

Attn:      James Eric Ivester

              Shana Elberg

              Sarah Ward

              Andrea Nicolas

Email:   Eric.Ivester@Skadden.com

              Shana.Elberg@Skadden.com

              Sarah.Ward@Skadden.com

              Andrea.Nicolas@Skadden.com

(b)    If to the Backstop Parties (or to any of them) or any other Person to
which notice is to be delivered hereunder, to the address set forth adjacent to
each such Backstop Party’s name on Schedule 5,

with a copy (which shall not constitute notice) to:

Milbank LLP

55 Hudson Yards

New York, New York 10001

 

49



--------------------------------------------------------------------------------

Attention:        Abhilash M. Raval

                         Paul Denaro

                         Eric Stodola

Email:             ARaval@milbank.com

                         PDenaro@milbank.com

                         EStodola@milbank.com

(c)     If to the Barings Private Placement Parties (or to any of them) or any
other Person to which notice is to be delivered hereunder, to the address set
forth adjacent to each such Barings Private Placement Party’s name on Schedule
5,

with a copy (which shall not constitute notice) to:

Freshfields Bruckhaus Deringer US LLP

601 Lexington Avenue, 31st Floor

New York, New York 10022

Attention:        Mark Liscio

                         Michael Levitt

                         Kyle Lakin

Email:             Mark.Liscio@freshfields.com

                         Michael.Levitt@freshfields.com

                         Kyle.Lakin@freshfields.com

(d)     If to the Hudson Private Placement Parties (or to any of them) or any
other Person to which notice is to be delivered hereunder, to the address set
forth adjacent to each such Hudson Private Placement Party’s name on Schedule 5,

with a copy (which shall not constitute notice) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention:        Michael M. Mezzacappa

Email:             Michael.Mezzacappa@srz.com

Section 11.2 Assignment; Third-Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement shall be
assigned by any Party (whether by operation of Law or otherwise) without the
prior written consent of the Credit Parties and the Requisite Commitment
Parties, other than an assignment by a Commitment Party expressly permitted by
Section 2.3, Section 2.6 or Section 2.7 hereof, and any purported assignment in
violation of this Section 11.2 shall be void ab initio and of no force or
effect. Except as expressly provided in Article IX with respect to the
Indemnified Persons, this Agreement (including the documents and instruments
referred to in this Agreement) is not intended to and does not confer upon any
Person any rights or remedies under this Agreement other than to the Parties.

 

50



--------------------------------------------------------------------------------

Section 11.3 Prior Negotiations; Entire Agreement. This Agreement (including the
documents and instruments referred to in this Agreement) constitutes the entire
agreement of the Parties and supersedes all prior agreements, arrangements or
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement (including, for the avoidance of doubt, with
respect to (i) the allocation of the Commitment Premium and (ii) the Commitments
of each of the Backstop Parties and the Private Placement Parties), except that
the Parties hereto acknowledge that any confidentiality agreements heretofore
executed between or among the Parties will each continue in full force and
effect to the extent applicable pursuant to the stated terms therein.

Section 11.4 Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
FOR ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANY OTHER
JURISDICTION. THE PARTIES CONSENT AND AGREE THAT ANY ACTION TO ENFORCE THIS
AGREEMENT OR ANY DISPUTE, WHETHER SUCH DISPUTES ARISE IN LAW OR EQUITY, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND
DOCUMENTS CONTEMPLATED HEREBY SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY NEW YORK STATE COURT
SITTING IN NEW YORK CITY, BOROUGH OF MANHATTAN. THE PARTIES CONSENT TO AND AGREE
TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK. EACH OF THE PARTIES HEREBY WAIVES AND AGREES
NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY CLAIM THAT (I) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
(II) SUCH PARTY OR SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED
BY THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR
(III) ANY LITIGATION OR OTHER PROCEEDING COMMENCED IN THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IS BROUGHT IN AN INCONVENIENT FORUM.
THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION
WITH ANY SUCH ACTION OR PROCEEDING TO AN ADDRESS PROVIDED IN WRITING BY THE
RECIPIENT OF SUCH MAILING, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW,
SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO
SERVICE ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

Section 11.5 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS TO TRIAL
BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE AMONG THE PARTIES UNDER THIS AGREEMENT, WHETHER IN CONTRACT, TORT OR
OTHERWISE.

 

51



--------------------------------------------------------------------------------

Section 11.6 Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement, and
will become effective when counterparts have been signed by each of the Parties
and delivered to each other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart. Any facsimile or electronic signature shall be treated in all
respects as having the same effect as having an original signature. Each Party
agrees that this Agreement and any other documents to be delivered in connection
herewith may be electronically signed, and that any electronic signatures
appearing on this Agreement or such other documents are the same as handwritten
signatures for the purposes of validity, enforceability and admissibility.

Section 11.7 Waivers and Amendments; Rights Cumulative; Consent. This Agreement
may be amended, restated, modified or changed only by a written instrument
signed by the Credit Parties and the Requisite Commitment Parties; provided,
that, in addition to the foregoing consents, (a) any Commitment Party’s prior
written consent shall be required for any amendment that would, directly or
indirectly, (i) modify such Commitment Party’s Backstop Commitment Percentage or
Private Placement Commitment Percentage, as the case may be, (ii) increase the
Purchase Price to be paid by such Commitment Party in respect of the
Unsubscribed New Money First Lien Issuer Notes or Private Placement Notes, as
the case may be, or (iii) have a materially adverse and disproportionate effect
on such Commitment Party and (b) the prior written consent of each Commitment
Party shall be required for any direct or indirect amendment, modification or
waiver of any Significant Term. Notwithstanding the foregoing, Schedule 2 and
Schedule 3 shall be revised as necessary without requiring a written instrument
signed by the Credit Parties and the Requisite Commitment Parties or Requisite
Private Placement Parties, as applicable, to reflect conforming changes in the
composition of the Backstop Parties and Backstop Commitment Percentages or
Private Placement Parties and Private Placement Commitment Percentages, as
applicable, as a result of Transfers permitted and consummated in compliance
with the terms and conditions of this Agreement. Subject to the other provisions
of this Section 11.7, the terms and conditions of this Agreement (other than the
conditions set forth in Sections 8.1, 8.2 and 8.3 hereof, the waiver and
amendment of which shall be governed solely by Article VIII) may be waived or
amended (A) by the Credit Parties only by a written instrument executed by the
Credit Parties and (B) by the Requisite Commitment Parties only by a written
instrument executed by the Requisite Commitment Parties. No delay on the part of
any Party in exercising any right, power or privilege pursuant to this Agreement
will operate as a waiver thereof, nor will any waiver on the part of any Party
of any right, power or privilege pursuant to this Agreement, nor will any single
or partial exercise of any right, power or privilege pursuant to this Agreement,
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege pursuant to this Agreement.

Section 11.8 Headings. The headings in this Agreement are for reference purposes
only and will not in any way affect the meaning or interpretation of this
Agreement.

Section 11.9 Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to an injunction or
injunctions without the necessity of posting a bond to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in
equity. Unless otherwise expressly stated in this Agreement, no right or remedy
described or provided in this Agreement is intended to be exclusive or to
preclude a Party from pursuing any other rights and remedies to the extent
available under this Agreement, at law or in equity.

 

52



--------------------------------------------------------------------------------

Section 11.10 Damages. Notwithstanding anything to the contrary in this
Agreement, none of the Parties will be liable for, and none of the Parties shall
claim or seek to recover, any punitive, special, indirect or consequential
damages or damages for lost profits in connection with the breach or termination
of this Agreement.

Section 11.11 No Reliance. No Commitment Party or any of its Related Parties
shall have any duties or obligations to the other Commitment Parties or the
Credit Parties in respect of this Agreement or the Transaction contemplated
hereby or thereby, except those expressly set forth herein. Without limiting the
generality of the foregoing, (a) no Commitment Party or any of its Related
Parties shall be subject to any fiduciary or other implied duties to the other
Commitment Parties or the Credit Parties, (b) no Commitment Party or any of its
Related Parties shall have any duty to take any discretionary action or exercise
any discretionary powers on behalf of any other Commitment Party, (c) no
Commitment Party or any of its Related Parties shall have any duty to the other
Commitment Parties to obtain, through the exercise of diligence or otherwise, to
investigate, confirm, or disclose to the other Commitment Parties any
information relating to the Credit Parties or any of their Subsidiaries that may
have been communicated to or obtained by such Commitment Party or any of its
Affiliates in any capacity, (d) no Commitment Party may rely, or has relied, on
any due diligence investigation that any other Commitment Party or any Person
acting on behalf of such other Commitment Party may have conducted with respect
to the Credit Parties or any of their Affiliates or any of their respective
securities, and (e) each Commitment Party acknowledges that no other Commitment
Party is acting as a placement agent, initial purchaser, underwriter, broker or
finder with respect to its Unsubscribed New Money First Lien Issuer Notes,
Backstop Commitment Percentage of its Backstop Commitment or its Private
Placement Commitment, as applicable.

Section 11.12 Publicity. At all times prior to the Closing Date or the earlier
termination of this Agreement in accordance with its terms, the Credit Parties
and the Commitment Parties shall consult with each other prior to issuing any
press releases (and provide each other a reasonable opportunity to review and
comment upon any such release) or otherwise making public announcements with
respect to the Transaction contemplated by this Agreement as required in
accordance with the terms of the Transaction Support Agreement and each Private
Placement Commitment Agreement.

Section 11.13 No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, and notwithstanding the fact that certain of the
Parties may be partnerships or limited liability companies, each Party
covenants, agrees and acknowledges that no recourse under this Agreement or any
documents or instruments delivered in connection with this Agreement shall be
had against any Party’s Affiliates or any of the respective Related Parties of
such Party or of the Affiliates of such Party (in each case other than the
Parties to this Agreement and each of their respective successors and permitted
assignees under this Agreement), whether by the enforcement of any assessment or
by any legal or equitable proceeding, or by virtue of any applicable Law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any of such Related
Parties, as such, for

 

53



--------------------------------------------------------------------------------

any obligation or liability of any Party under this Agreement or any documents
or instruments delivered in connection herewith for any Claim based on, in
respect of or by reason of such obligations or liabilities or their creation;
provided, however, nothing in this Section 11.13 shall relieve or otherwise
limit the liability of any Party hereto or any of their respective successors or
permitted assigns for any breach or violation of its obligations under this
Agreement or such other documents or instruments. For the avoidance of doubt,
none of the Parties will have any recourse, be entitled to commence any
proceeding or make any Claim under this Agreement or in connection with the
Transaction contemplated hereby except against any of the Parties or their
respective successors and permitted assigns, as applicable.

Section 11.14 Fiduciary Duties. Notwithstanding anything to the contrary herein,
(a) (i) each of the Credit Parties and each of their affiliates and each
respective board of directors or similar governing body thereof shall be
permitted to take (or permitted to refrain from taking) any action with respect
to the Transaction to the extent such board of directors or similar governing
body determines, in good faith considering the advice of counsel, that taking
such action, or refraining from taking such action, as applicable, is reasonably
required to comply with applicable law, including pursuant to its fiduciary
duties, and may take such action or refrain from taking such action without
incurring any liability to any other Party hereto, and (ii) the officers and
employees of each of the Credit Parties and each of their affiliates shall not
be required to take any actions inconsistent with applicable Law; and (b) to the
extent that such fiduciary obligations require any Credit Party or any affiliate
of a Credit Party or its board of directors or similar governing body to
terminate such Credit Party’s obligations under this Agreement under Article X
hereof, such Credit Party may do so without liability.

Section 11.15 Severability. In the event that any one or more of the provisions
contained in this Agreement is held to be invalid, illegal or unenforceable in
any respect for any reason, the validity, legality and enforceability of any
such provision in every other respect and of the remaining provisions contained
herein will not be in any way impaired thereby, it being intended that all of
the rights and privileges of the Parties hereto will be enforceable to the
fullest extent permitted by law.

[Signature Pages Follow]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

PARTY CITY HOLDCO INC.

PARTY CITY HOLDINGS INC.

PARTY CITY CORPORATION

AMSCAN INC.

ANAGRAM INTERNATIONAL INC.

ANAGRAM INTERNATIONAL HOLDINGS, INC.

PARTY HORIZON INC.

TRISAR, INC.

PC INTERMEDIATE HOLDINGS INC.

By:  

/s/ Todd Vogensen

  Name: Todd Vogensen   Title: Chief Financial Officer

AM-SOURCE, LLC

AMSCAN NM LAND, LLC

AMSCAN PURPLE SAGE, LLC

ANAGRAM EDEN PRAIRIE PROPERTY HOLDINGS LLC.

By:  

/s/ Todd Vogensen

  Name: Todd Vogensen   Title: Authorized Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

[Commitment Party] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 1 – GUARANTORS

 

Subsidiary Guarantors of Senior Notes(*) and Credit Facilities(#)

   Jurisdiction Amscan Inc.*#    New York Amscan NM Land, LLC*#    Delaware
Amscan Purple Sage, LLC*#    Delaware Am-Source, LLC*#    Rhode Island Anagram
Eden Prairie Property Holdings LLC*#    Delaware Anagram International Holdings,
Inc.*#    Minnesota Anagram International Inc.*#    Minnesota PC Intermediate
Holdings, Inc.#    Delaware Trisar, Inc.*#    California



--------------------------------------------------------------------------------

SCHEDULE 2 – BACKSTOP COMMITMENTS



--------------------------------------------------------------------------------

SCHEDULE 3 – PRIVATE PLACEMENT COMMITMENTS



--------------------------------------------------------------------------------

SCHEDULE 4 – SENIOR NOTES CLAIMS



--------------------------------------------------------------------------------

SCHEDULE 5 – NOTICE ADDRESSES FOR COMMITMENT PARTIES



--------------------------------------------------------------------------------

SCHEDULE 6 – CONSENTS

None.